UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	November 1, 2015 — April 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 500 Fund ® Semiannual report 4 | 30 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default, and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Use of leverage through derivatives adds risk by increasing investment exposure. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. Commodities have market, political, regulatory, and natural conditions risks. Investments in small and/or midsize companies may experience greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets appear to have hit a soft patch, as demonstrated by sluggish gross domestic product (GDP) growth in the first quarter, a lull in jobs expansion, and a continued slowdown in consumer spending. Moreover, corporate earnings have been tepid, leading the stock market to lose some of the momentum it showed from mid-February through the end of March. Overseas, we believe that many potential headwinds exist. These include political pressures in the European Union and disappointing policy measures in Japan, as well as continuing unsteady growth in many emerging markets. Despite the recent slowdown, we think the underpinnings of the U.S. economy remain strong. Unemployment remains at multiyear lows and, while first-quarter GDP expansion was weak, the U.S. economy continues to improve on the basis of generally strong fundamentals. Housing is a bright spot in the economy, boosted by low interest rates and robust demand as more Americans find work. Putnams portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your funds performance for the reporting period ended April 30, 2016, as well as an outlook for the coming months. It may be a good time to consult your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5, and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. No information for the target return is provided for periods of less than one year. The fund is not expected to outperform during periods of market rallies. * Returns for the six-month period are not annualized, but cumulative. 4 Absolute Return 500 Fund Interview with your fund’s portfolio manager Bob, what was the investment environment like during the six months ended April30, 2016? A high degree of uncertainty elevated market volatility during the six-month period. Concerns about diverging monetary policy across global central banks, falling commodity prices, and multiple global macroeconomic headwinds generated choppy market performance. In November, global equity markets generated mixed results. U.S. stocks finished slightly positive, while non-U.S. developed and emerging-market equities finished in negative territory. A significant decline in oil prices, however, continued to dampen global markets returns, as energy-related stocks struggled. In mid-December, after much anticipation, the U.S. Federal Reserve hiked short-term interest rates by 25 basis points to 0.25% in response to continued economic resilience. As a result, credit-sensitive indexes struggled, while U.S. rate-sensitive fixed income generated slightly negative returns. In the opening days of 2016, equities sold off dramatically amid renewed fears about the pace of growth across global markets, uncertainty about future Fed action, and ongoing concerns about still-low energy prices. Market turbulence bottomed on February11, after which incremental improvements This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/16. See pages 3, 4, and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Absolute Return 500 Fund 5 across a broad range of global issues helped stocks and credit-sensitive bonds stage a broad-based rally through the end of March. Moreover, the rally was helped when Fed policymakers revealed they were dialing back their 2016 interest-rate-hike forecast to two hikes from four, moving closer to market expectations. Energy prices began to recover, Allocations are shown as a percentage of the fund’s net assets as of 4/30/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or by the use of derivatives. 6 Absolute Return 500 Fund and equities started to rebound as well. Continued easing of monetary policy in the eurozone and Japan also contributed to the rally, as did evidence of solid job growth and stable income growth in the United States. Fixed-income markets were somewhat choppy, but by period-end both interest-rate-sensitive and credit-sensitive bonds had produced positive results. In the final weeks of the six-month period, a variety of headwinds converged to slow the market’s advance. Weak first-quarter GDP growth, a slowdown in consumer spending, tepid first-quarter earnings, and a pause in the pace of jobs growth led the stock market to lose some of its momentum in April. For the period overall, the S&P 500 Index, a bellwether for the broad U.S. stock market, returned 0.43%. Equities in the international developed markets outside the United States, as represented by the MSCI EAFE Index [ND], underperformed, returning –3.07% for the period. Emerging-market stocks slipped –0.13%, as measured by the MSCI Emerging Markets Index [ND]. On the fixed-income side, the Barclays U.S. Aggregate Bond Index returned 2.82% for the period, while the JPMorgan Developed High Yield Index was up 1.56%. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/16. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 500 Fund 7 Would you please summarize the fund’s overall investment strategy? Putnam Absolute Return 500 Fund seeks to earn a positive total return that exceeds the return of U.S. Treasury bills by 5% on an annualized basis over a reasonable time period [generally at least three years or more] regardless of market conditions. We seek to do this by utilizing both directional and non-directional strategies. Directional strategies look to capitalize on opportunities in global markets based on our assessment of broad market trends. The trends may involve either positive or negative market movements. Non-directional strategies seek to add value regardless of global market trends. We shift the composition of the portfolio’s risk between directional and non-directional strategies based on our active views of the relative potential of these approaches. In addition, the portfolio’s total risk exposure is adjusted based on our outlook and current market conditions. We use a variety of security types and other tools to implement our investment process as we seek to manage various global risks. How did directional strategies influence the fund’s performance during the six-month reporting period? The fund’s exposure to interest-rate risk was a significant positive contributor to directional exposure overall. Within interest-rate risk, the positioning in U.S. 10-year Treasury swaps —derivative instruments that provide interest-rate exposure to the asset class —was the biggest driver of returns. In the fourth quarter of 2015, we had exposure to corporate credit risk. We felt spreads at then-current levels more than compensated investors for the underlying risk of corporate default. Within the fund, we can use high-yield credit default swaps —derivative instruments designed to provide exposure to movements in credit spreads. Credit exposures hurt the portfolio at the end of This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Absolute Return 500 Fund 2015, but finished slightly positive over the second half of the period. Positioning in directional inflation risk detracted for the period, although we have had minimal exposure here. How did the fund’s non - directional strategies perform during the period? Non-directional strategies finished negative for the period, although some strategies did add value. Commodity alpha strategies —proprietary strategies that seek to add value outside of broad commodity market performance —were positive contributors over the reporting period. Within our equity selection alpha strategies, a forensic accounting trade that identifies companies using aggressive accounting practices and shorts them relative to an index, added value. A quantitatively driven sector-selection strategy also finished positive for the period. This stock screen allowed us to target specific sectors of equity markets and establish either long or short positions. Which strategies didn’t work as well? There were a few strategies that did not work well over the period. Equity selection alpha strategies were the biggest detractor. Quantitatively driven selection strategies —stock screens that allow us to establish either short or long positions in specific stock markets — in the United States and emerging markets were both notable detractors. Our concentrated international alpha strategy, which quantitatively identifies long/short opportunities across five developed markets, was another underperformer. Other weakness was experienced in a fixed-income selection alpha trade that focuses on securitized credit, primarily mortgages. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 500 Fund 9 How did the fund use derivatives during the period? We used a variety of derivatives to seek to reduce volatility and, in some cases, to enhance returns. We utilized futures and interest-rate swaps to help efficiently gain exposure to certain markets, manage market risk, and hedge the prepayment and interest-rate risks associated with the fund’s fixed-income holdings. We also used interest-rate swaps to gain exposure to interest rates. We employed options to help hedge against changes in the values of certain securities held by the fund. We utilized total return swaps to help manage exposure to specific securities or baskets of securities. Lastly, we utilized currency forward contracts to help hedge the foreign exchange-rate risk associated with securities not denominated in U.S. dollars. What is your outlook for the investment environment as we head into the summer months? Looking forward, we continue to expect lower asset class returns and heightened volatility. We believe the global macroeconomic headwinds that we have faced in the recent past are likely to remain with us through the remainder of the year. Global economic growth has remained slow, with economic regions outside the United States continuing to rely on accommodative monetary policy for support. While the Fed has begun to normalize interest rates, it has indicated it will do so in a measured way so as not to derail the U.S. economy’s modest growth trajectory. For those reasons, we believe the investment environment going forward is likely to remain volatile, and it is our expectation that this volatility will continue to offer investment opportunities. As we look at the equity space, we believe there is some reason for optimism given the Fed’s measured stance on monetary policy. However, we recognize that the rally in equities is now in its seventh year, which could put valuation pressure on that asset class. As those and other factors play out, we expect to take advantage of tactical opportunities by selectively adding to holdings on market pullbacks, for example, and taking profits on rallies. In the high-yield bond space, we are somewhat wary of tighter credit conditions both in the United States and overseas, and we maintain a neutral positioning in this space for the time being. We continue to hold positions in rate-sensitive fixed income, in part because we believe the asset class tends to be negatively correlated with the performance of risk assets, such as equities and high-yield bonds, which can help improve the portfolio’s diversification. Additionally, we believe that yield-starved global investors may continue to seek out rate-sensitive fixed-income opportunities. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. Bob joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Robert J. Schoen; and Jason R. Vaillancourt, CFA. 10 Absolute Return 500 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (12/23/08) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Life of fund 29.74% 22.28% 22.81% 22.81% 22.92% 22.92% 25.10% 20.72% 27.40% 32.61% 32.29% Annual average 3.61 2.77 2.83 2.83 2.85 2.85 3.09 2.59 3.35 3.91 3.88 5 years 9.30 3.02 5.33 3.48 5.38 5.38 6.65 2.92 7.97 11.08 10.82 Annual average 1.79 0.60 1.04 0.69 1.05 1.05 1.30 0.58 1.55 2.12 2.08 3 years 3.37 –2.58 1.10 –1.63 1.10 1.10 1.85 –1.71 2.61 4.32 4.21 Annual average 1.11 –0.87 0.37 –0.55 0.36 0.36 0.61 –0.57 0.86 1.42 1.38 1 year –2.87 –8.46 –3.63 –8.22 –3.59 –4.51 –3.37 –6.76 –3.07 –2.55 –2.61 6 months –3.21 –8.78 –3.55 –8.14 –3.51 –4.42 –3.46 –6.84 –3.32 –3.05 –3.03 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 500 Fund 11 Comparative index returns For periods ended 4/30/16 BofA Merrill Lynch Barclays U.S. Treasury U.S. Aggregate Bill Index Bond Index S&P 500 Index Life of fund 1.15% 37.32% 180.31% Annual average 0.16 4.41 15.05 5 years 0.56 19.32 68.63 Annual average 0.11 3.60 11.02 3 years 0.34 7.02 37.71 Annual average 0.11 2.29 11.26 1 year 0.19 2.72 1.21 6 months 0.15 2.82 0.43 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/16 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 1 1 1 1 1 1 1 Income $0.520 $0.428 $0.443 $0.476 $0.138 $0.556 $0.549 Capital gains Long-term gains 0.105 0.105 0.105 0.105 0.105 0.105 0.105 Short-term gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 10/31/15 $11.55 $12.25 $11.38 $11.36 $11.44 $11.85 $11.42 $11.63 $11.60 4/30/16 10.56 11.20 10.45 10.42 10.47 10.85 10.80 10.62 10.60 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Absolute Return 500 Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (12/23/08) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Life of fund 29.74% 22.28% 22.93% 22.93% 22.92% 22.92% 25.22% 20.84% 27.52% 32.61% 32.29% Annual average 3.65 2.81 2.88 2.88 2.88 2.88 3.14 2.64 3.40 3.96 3.92 5 years 11.26 4.86 7.15 5.26 7.09 7.09 8.58 4.78 9.92 12.97 12.70 Annual average 2.16 0.95 1.39 1.03 1.38 1.38 1.66 0.94 1.91 2.47 2.42 3 years 3.64 –2.32 1.37 –1.37 1.36 1.36 2.22 –1.36 2.97 4.68 4.48 Annual average 1.20 –0.78 0.46 –0.46 0.45 0.45 0.73 –0.46 0.98 1.54 1.47 1 year –3.29 –8.86 –3.96 –8.53 –4.01 –4.93 –3.70 –7.07 –3.40 –2.88 –2.95 6 months –1.51 –7.17 –1.81 –6.49 –1.86 –2.80 –1.65 –5.09 –1.51 –1.27 –1.33 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Net expenses for the fiscal year ended 10/31/15* 1.13% 1.88% 1.88% 1.63% 1.38% 0.80% 0.88% Total annual operating expenses for the fiscal year ended 10/31/15 1.15% 1.90% 1.90% 1.65% 1.40% 0.82% 0.90% Annualized expense ratio for the six-month period ended 4/30/16† 1.05% 1.80% 1.80% 1.55% 1.30% 0.72% 0.80% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.02%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 2/28/17. † Includes a decrease of 0.10% from annualizing the performance fee adjustment for the six months ended 4/30/16. Absolute Return 500 Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/15 to 4/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.14 $8.79 $8.79 $7.57 $6.36 $3.53 $3.92 Ending value (after expenses) $967.90 $964.50 $964.90 $965.40 $966.80 $969.50 $969.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/16, use the following calculation method. To find the value of your investment on 11/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.27 $9.02 $9.02 $7.77 $6.52 $3.62 $4.02 Ending value (after expenses) $1,019.64 $1,015.91 $1,015.91 $1,017.16 $1,018.40 $1,021.28 $1,020.89 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Absolute Return 500 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Absolute Return 500 Fund 15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. You cannot invest directly in an index. MSCI EAFE Index (ND) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. You cannot invest directly in an index. MSCI Emerging Markets Index (ND) is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 500 Fund Trustee approval of management contract Note: The following description of the Trustees’ approval of your fund’s management, sub-management and sub-advisory contracts, which appeared in the fund’s annual report dated October 31, 2015, has been revised to correct a statement regarding the fund’s performance relative to its targeted annual return for periods ended December 31, 2014. General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-­management and sub-advisory contracts, effective July 1, 2015. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) Absolute Return 500 Fund 17 The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, 18 Absolute Return 500 Fund the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. In addition, Putnam Management contractually agreed to waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, any applicable performance-based upward or downward adjustments to the fund’s base management fee, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.90% of its average net assets through at least February 28, 2017. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Absolute Return 500 Fund 19 Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return, its performance relative to its benchmark and its targeted return over the one-year, three-year and five-year periods ended December 31, 2014. The fund seeks to 20 Absolute Return 500 Fund achieve its targeted annual return over a reasonable period of time, generally at least three years or more, and the fund’s performance is not necessarily expected to match its targeted annual return over shorter periods. Over the one-year, three-year and five-year periods, your fund’s class A shares’ gross return was positive and exceeded the return of its benchmark. Your fund’s class A shares’ gross return exceeded the fund’s targeted annual return, which is the return of its benchmark plus 500 basis points, over the one-year and three-year periods and trailed its targeted annual return over the five-year period. 1 The Trustees did not find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-­driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-­management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 1 This and the preceding sentence have been revised to correct a statement regarding the fund’s performance relative to its targeted annual return for periods ended December 31, 2014. Absolute Return 500 Fund 21 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Absolute Return 500 Fund The fund’s portfolio 4/30/16 (Unaudited) COMMON STOCKS (24.5%)* Shares Value Basic materials (0.9%) Bemis Co., Inc. 8,300 $416,494 Braskem SA Class A (Preference) (Brazil) 214,700 1,532,568 China Lesso Group Holdings, Ltd. (China) 1,224,000 672,325 China Railway Construction Corp., Ltd. (China) 1,202,500 1,513,293 Graphic Packaging Holding Co. 43,600 579,008 Hyosung Corp. (South Korea) 13,629 1,459,635 IRPC PCL (Thailand) 4,433,800 647,363 Lee & Man Paper Manufacturing, Ltd. (China) 259,000 169,077 Petronas Chemicals Group Bhd (Malaysia) 272,400 467,921 PTT Global Chemical PCL (Thailand) 965,200 1,727,025 Sappi, Ltd. (South Africa) † 81,087 351,653 Sherwin-Williams Co. (The) 2,500 718,275 Siam Cement PCL (The) (Thailand) 34,850 488,274 Sonoco Products Co. 7,400 346,986 Capital goods (1.5%) Allison Transmission Holdings, Inc. 34,700 999,707 AptarGroup, Inc. 3,600 273,600 Avery Dennison Corp. 16,700 1,212,587 Boeing Co. (The) 14,700 1,981,560 BWX Technologies, Inc. 9,800 327,222 China Railway Group, Ltd. (China) 205,000 160,304 Crown Holdings, Inc. † 8,900 471,344 General Dynamics Corp. 22,000 3,091,440 Honeywell International, Inc. 1,100 125,697 Lockheed Martin Corp. 1,000 232,380 Northrop Grumman Corp. 15,200 3,135,152 Raytheon Co. 23,600 2,981,860 Waste Management, Inc. 38,600 2,269,294 Communication services (2.2%) AT&T, Inc. 39,900 1,548,918 China Mobile, Ltd. (China) 318,500 3,622,741 DISH Network Corp. Class A † 241,000 11,878,890 Globe Telecom, Inc. (Philippines) 9,905 463,268 Juniper Networks, Inc. 82,100 1,921,140 MTN Group, Ltd. (South Africa) 120,360 1,269,727 Telkom SA SOC, Ltd. (South Africa) 244,372 977,644 Verizon Communications, Inc. 76,896 3,917,082 Consumer cyclicals (3.2%) Alfa SAB de CV (Mexico) 248,571 467,534 Automatic Data Processing, Inc. 36,400 3,219,216 AutoZone, Inc. † 3,400 2,601,782 Belle International Holdings, Ltd. (China) 686,000 417,545 China Dongxiang Group Co., Ltd. (China) 1,528,000 314,690 Clorox Co. (The) 1,900 237,937 Copart, Inc. † 8,300 355,572 Absolute Return 500 Fund 23 COMMON STOCKS (24.5%)* cont. Shares Value Consumer cyclicals cont. Dolby Laboratories, Inc. Class A 4,500 $214,245 Dollar General Corp. 38,300 3,137,153 Ecolab, Inc. 3,900 448,422 Gartner, Inc. † 6,000 523,020 Hankook Tire Co., Ltd. (South Korea) 3,914 182,325 Home Depot, Inc. (The) 3,400 455,226 Hyatt Hotels Corp. Class A † 6,700 320,796 Imperial Holdings, Ltd. (South Africa) 16,097 169,654 John Wiley & Sons, Inc. Class A 3,800 188,442 Kia Motors Corp. (South Korea) 40,903 1,715,253 Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 664,907 1,580,660 KOC Holding AS (Turkey) 53,985 281,876 Liberty Braves Group Class A † 1,310 20,488 Liberty Media Group Class A † 3,275 59,933 Liberty SiriusXM Group Class A † 13,100 429,287 MSG Networks, Inc. Class A † 10,000 170,900 News Corp. Class B 11,000 142,560 NIKE, Inc. Class B 56,000 3,300,640 O’Reilly Automotive, Inc. † 6,400 1,681,152 Omnicom Group, Inc. 1,252 103,878 Scotts Miracle-Gro Co. (The) Class A 3,800 268,964 ServiceMaster Global Holdings, Inc. † 16,800 643,776 Sirius XM Holdings, Inc. † 412,300 1,628,585 Smiles SA (Brazil) 78,163 906,798 Target Corp. 41,600 3,307,200 Teco Electric and Machinery Co., Ltd. (Taiwan) 514,000 405,248 Thomson Reuters Corp. (Canada) 16,500 678,645 Top Glove Corp. Bhd (Malaysia) 372,400 472,751 Truworths International, Ltd. (South Africa) 177,971 1,330,644 Twenty-First Century Fox, Inc. 66,500 2,002,980 Vantiv, Inc. Class A † 30,400 1,658,016 Visteon Corp. 8,500 677,195 Wal-Mart Stores, Inc. 2,000 133,740 World Fuel Services Corp. 6,100 285,053 Consumer staples (2.6%) Altria Group, Inc. 61,500 3,856,665 Arca Continental SAB de CV (Mexico) 148,597 1,025,042 Colgate-Palmolive Co. 34,500 2,446,740 Constellation Brands, Inc. Class A 19,000 2,965,140 Grape King Bio, Ltd. (Taiwan) 51,000 306,630 Gruma SAB de CV Class B (Mexico) 108,516 1,581,761 Hormel Foods Corp. 28,800 1,110,240 JBS SA (Brazil) 468,771 1,232,155 Kroger Co. (The) 74,200 2,625,938 KT&G Corp. (South Korea) 19,245 2,076,597 LG Household & Health Care, Ltd. (South Korea) 1,979 1,743,533 Match Group, Inc. † 15,000 171,000 24 Absolute Return 500 Fund COMMON STOCKS (24.5%)* cont. Shares Value Consumer staples cont. McDonald’s Corp. 30,300 $3,832,647 PepsiCo, Inc. 27,100 2,790,216 Sao Martinho SA (Brazil) 24,742 321,788 Sysco Corp. 41,100 1,893,477 Energy (1.4%) Bangchak Petroleum PCL (The) (Thailand) 1,027,600 911,984 California Resources Corp. 2,303 5,067 Ecopetrol SA ADR (Colombia) 34,244 340,385 Exxon Mobil Corp. 67,402 5,958,337 Formosa Petrochemical Corp. (Taiwan) 550,000 1,560,592 Frank’s International NV (Netherlands) 7,800 129,870 Occidental Petroleum Corp. 24,100 1,847,265 Schlumberger, Ltd. 32,600 2,619,084 SK Innovation Co., Ltd. (South Korea) 3,763 507,331 Thai Oil PCL (Thailand) 569,900 1,076,822 Tupras Turkiye Petrol Rafinerileri AS (Turkey) 31,110 820,328 Vantage Drilling International (Units) (Cayman Islands) † 1,527 145,065 Financials (5.1%) Agricultural Bank of China, Ltd. (China) 4,523,000 1,631,554 Allied World Assurance Co. Holdings AG 17,100 608,418 American Capital Agency Corp. R 92,600 1,701,062 American Financial Group, Inc. 6,100 421,571 Annaly Capital Management, Inc. R 37,300 388,666 Aspen Insurance Holdings, Ltd. 7,400 342,990 Assurant, Inc. 2,900 245,253 AvalonBay Communities, Inc. R 11,700 2,068,443 Banco Bradesco SA ADR (Brazil) 155,026 1,158,046 Bank Negara Indonesia Persero Tbk PT (Indonesia) 2,771,900 961,599 Bank of Communications Co., Ltd. (China) 2,355,000 1,482,447 Bank Rakyat Indonesia Persero Tbk PT (Indonesia) 2,188,900 1,713,564 Broadridge Financial Solutions, Inc. 9,800 586,432 BS Financial Group, Inc. (South Korea) 61,292 496,174 Capital One Financial Corp. 44,800 3,243,072 Care Capital Properties, Inc. R 8,800 234,696 Cathay Financial Holding Co., Ltd. (Taiwan) 664,000 741,239 Chimera Investment Corp. R 36,700 521,140 China Cinda Asset Management Co., Ltd. (China) 3,618,000 1,180,194 China Construction Bank Corp. (China) 2,349,000 1,496,551 China Galaxy Securities Co., Ltd. (China) 1,096,500 950,752 Chongqing Rural Commercial Bank Co., Ltd. (China) 2,456,000 1,287,593 CoreLogic, Inc. † 8,000 283,840 DAMAC Properties Dubai Co. PJSC (United Arab Emirates)† 690,025 481,853 Discover Financial Services 5,400 303,858 Dubai Islamic Bank PJSC (United Arab Emirates) 301,365 478,993 Endurance Specialty Holdings, Ltd. 4,900 313,502 Equity Commonwealth † R 10,000 279,100 Everest Re Group, Ltd. 3,136 579,846 Absolute Return 500 Fund 25 COMMON STOCKS (24.5%)* cont. Shares Value Financials cont. Four Corners Property Trust, Inc. R 13,200 $234,300 Guangzhou R&F Properties Co., Ltd. (China) 1,002,400 1,396,937 Hanover Insurance Group, Inc. (The) 1,200 102,912 Highwealth Construction Corp. (Taiwan) 471,000 706,601 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 35,461 986,620 Industrial & Commercial Bank of China, Ltd. (China) 1,961,000 1,053,648 Industrial Bank of Korea (South Korea) 147,191 1,559,722 Liberty Holdings, Ltd. (South Africa) 130,967 1,286,059 Macquarie Mexico Real Estate Management SA de CV (Mexico) R 276,774 384,483 MFA Financial, Inc. R 48,300 333,753 Moscow Exchange MICEX-RTS OAO (Russia) 1,083,658 1,711,370 People’s Insurance Co. Group of China, Ltd. (China) 3,886,000 1,553,294 PNC Financial Services Group, Inc. (The) 28,700 2,519,286 Popular, Inc. (Puerto Rico) 11,700 347,724 ProAssurance Corp. 4,800 229,104 Public Storage R 3,200 783,392 Reinsurance Group of America, Inc. 3,900 371,358 RenaissanceRe Holdings, Ltd. 4,762 528,153 Sberbank of Russia PJSC ADR (Russia) 307,240 2,466,614 Shinhan Financial Group Co., Ltd. (South Korea) 14,973 546,845 SLM Corp. † 74,700 505,719 Starwood Property Trust, Inc. R 40,600 786,016 Synchrony Financial † 98,100 2,998,917 TCF Financial Corp. 19,900 271,436 Two Harbors Investment Corp. R 48,500 379,755 U.S. Bancorp 27,900 1,191,051 Validus Holdings, Ltd. 10,500 483,945 Voya Financial, Inc. 32,000 1,039,040 Wells Fargo & Co. 92,000 4,598,160 XL Group PLC 52,500 1,718,325 Health care (2.3%) AmerisourceBergen Corp. 28,800 2,450,880 Bio-Rad Laboratories, Inc. Class A † 2,000 283,700 Cardinal Health, Inc. 27,474 2,155,610 Charles River Laboratories International, Inc. † 3,000 237,810 DaVita HealthCare Partners, Inc. † 18,800 1,389,320 Johnson & Johnson 50,300 5,637,624 McKesson Corp. 15,900 2,668,338 MEDNAX, Inc. † 6,900 491,901 Merck & Co., Inc. 27,500 1,508,100 PerkinElmer, Inc. 12,000 605,040 Pfizer, Inc. 129,100 4,222,861 Richter Gedeon Nyrt (Hungary) 80,612 1,602,098 Thermo Fisher Scientific, Inc. 22,400 3,231,200 Waters Corp. † 5,800 754,928 26 Absolute Return 500 Fund COMMON STOCKS (24.5%)* cont. Shares Value Technology (3.6%) Accenture PLC Class A 26,100 $2,947,212 Amdocs, Ltd. 13,300 751,982 Apple, Inc. 25,613 2,400,963 Brocade Communications Systems, Inc. 56,000 538,160 Cisco Systems, Inc. 153,500 4,219,715 Computer Sciences Corp. 10,900 361,117 CSRA, Inc. 12,400 321,904 DST Systems, Inc. 11,600 1,399,888 eBay, Inc. † 110,100 2,689,743 Everlight Electronics Co., Ltd. (Taiwan) 296,000 414,133 Fidelity National Information Services, Inc. 11,100 730,380 Fiserv, Inc. † 17,900 1,749,188 Genpact, Ltd. † 12,700 354,203 Gentex Corp. 7,900 126,716 Hon Hai Precision Industry Co., Ltd. (Taiwan) 1,035,000 2,450,437 Ingram Micro, Inc. Class A 15,000 524,250 Inventec Corp. (Taiwan) 995,000 654,857 Leidos Holdings, Inc. 7,400 367,114 Maxim Integrated Products, Inc. 77,000 2,750,440 Microsoft Corp. 23,419 1,167,906 NetEase, Inc. ADR (China) 12,587 1,770,991 Paychex, Inc. 46,700 2,434,004 Samsung Electronics Co., Ltd. (South Korea) 5,053 5,494,613 Synopsys, Inc. † 12,900 613,008 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 70,037 1,652,173 Tencent Holdings, Ltd. (China) 69,800 1,416,404 WNS Holdings, Ltd. ADR (India) † 20,676 655,222 Xilinx, Inc. 12,700 547,116 Transportation (0.7%) China Southern Airlines Co., Ltd. (China) 2,034,000 1,263,867 MISC Bhd (Malaysia) 503,400 1,087,852 OHL Mexico SAB de CV (Mexico) † 253,767 416,980 Southwest Airlines Co. 2,200 98,142 TAV Havalimanlari Holding AS (Turkey) 35,028 204,175 Turk Hava Yollari AO (Turkey) † 482,889 1,190,732 United Parcel Service, Inc. Class B 33,486 3,518,374 Yangzijiang Shipbuilding Holdings, Ltd. (China) 969,600 710,646 Utilities and power (1.0%) AK Transneft OAO (Preference) (Russia) † 366 1,132,813 American Electric Power Co., Inc. 19,800 1,257,300 American Water Works Co., Inc. 8,100 589,356 Korea Electric Power Corp. (South Korea) 42,192 2,283,992 PG&E Corp. 30,900 1,798,380 Southern Co. (The) 60,900 3,051,090 Tenaga Nasional Bhd (Malaysia) 541,200 1,986,820 Total common stocks (cost $266,514,470) Absolute Return 500 Fund 27 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (13.1%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.7%) Government National Mortgage Association Pass-Through Certificates 4.687s, June 20, 2045 $172,840 $195,060 4.654s, June 20, 2045 747,006 843,187 4.554s, May 20, 2045 370,067 416,504 4.524s, June 20, 2065 363,814 408,229 4.516s, June 20, 2045 365,622 409,599 4.468s, May 20, 2065 737,346 822,221 4.413s, June 20, 2065 182,946 204,143 3 1/2s, TBA, May 1, 2046 4,000,000 4,225,625 U.S. Government Agency Mortgage Obligations (12.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, March 1, 2046 ## 299,595 320,895 4s, March 1, 2046 496,450 532,714 3 1/2s, August 1, 2043 820,411 866,591 3s, March 1, 2043 765,680 786,945 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, January 1, 2038 817,093 922,621 5 1/2s, TBA, May 1, 2046 2,000,000 2,239,531 4 1/2s, TBA, May 1, 2046 2,000,000 2,177,812 4s, with due dates from May 1, 2044 to March 1, 2046 2,204,920 2,363,387 3 1/2s, with due dates from July 1, 2043 to November 1, 2045 1,762,082 1,857,251 3 1/2s, TBA, June 1, 2046 3,000,000 3,139,336 3 1/2s, TBA, May 1, 2046 6,000,000 6,289,219 3s, TBA, May 1, 2046 120,000,000 123,046,872 Total U.S. government and agency mortgage obligations (cost $151,787,981) MORTGAGE-BACKED SECURITIES (10.8%)* Principal amount Value Agency collateralized mortgage obligations (5.7%) Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 15.84s, 2034 $100,969 $130,730 IFB Ser. 3232, Class KS, IO, 5.867s, 2036 554,854 94,325 IFB Ser. 4104, Class S, IO, 5.667s, 2042 502,272 107,868 IFB Ser. 3116, Class AS, IO, 5.667s, 2034 156,084 2,341 IFB Ser. 3852, Class NT, 5.567s, 2041 1,937,062 2,004,834 Ser. 4322, Class ID, IO, 4 1/2s, 2043 5,280,272 749,298 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,129,709 172,168 Ser. 4568, Class MI, IO, 4s, 2046 3,844,000 499,720 Ser. 4462, IO, 4s, 2045 1,450,501 250,951 Ser. 4425, IO, 4s, 2045 6,676,252 841,809 Ser. 4452, Class QI, IO, 4s, 2044 3,483,241 532,011 Ser. 4355, Class DI, IO, 4s, 2044 3,927,334 338,929 Ser. 4193, Class PI, IO, 4s, 2043 2,263,181 338,026 Ser. 4121, Class MI, IO, 4s, 2042 1,451,464 270,335 Ser. 4116, Class MI, IO, 4s, 2042 2,809,658 498,852 Ser. 4213, Class GI, IO, 4s, 2041 869,826 101,248 28 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (10.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 4013, Class AI, IO, 4s, 2039 $2,539,658 $239,730 Ser. 4501, Class BI, IO, 3 1/2s, 2043 3,950,998 414,657 Ser. 303, Class C18, IO, 3 1/2s, 2043 2,043,642 354,333 Ser. 4121, Class AI, IO, 3 1/2s, 2042 3,766,331 684,756 Ser. 4136, Class IW, IO, 3 1/2s, 2042 2,370,009 310,905 Ser. 4166, Class PI, IO, 3 1/2s, 2041 1,885,278 247,861 Ser. 4097, Class PI, IO, 3 1/2s, 2040 2,907,610 304,907 Ser. 304, Class C37, IO, 3 1/2s, 2027 838,064 88,982 Ser. 4150, Class DI, IO, 3s, 2043 1,784,292 209,654 Ser. 4158, Class TI, IO, 3s, 2042 4,321,633 464,230 Ser. 4165, Class TI, IO, 3s, 2042 3,755,480 393,199 Ser. 4183, Class MI, IO, 3s, 2042 1,699,195 173,148 Ser. 4206, Class IP, IO, 3s, 2041 2,766,836 290,585 Ser. 4433, Class DI, IO, 3s, 2032 3,565,860 298,070 Ser. 3939, Class EI, IO, 3s, 2026 2,960,756 203,183 FRB Ser. 8, Class A9, IO, 0.451s, 2028 189,788 2,610 FRB Ser. 59, Class 1AX, IO, 0.273s, 2043 483,622 4,874 Ser. 48, Class A2, IO, 0.212s, 2033 717,675 5,383 Ser. 315, PO, zero%, 2043 2,779,492 2,235,131 Ser. 3206, Class EO, PO, zero%, 2036 30,985 28,051 Ser. 3175, Class MO, PO, zero%, 2036 28,035 24,556 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 25.306s, 2035 63,935 99,793 IFB Ser. 11-4, Class CS, 12.022s, 2040 679,470 836,524 IFB Ser. 11-147, Class SP, IO, 5.611s, 2042 3,384,731 456,939 IFB Ser. 13-103, Class SK, IO, 5.481s, 2043 934,050 226,427 IFB Ser. 13-101, Class SE, IO, 5.461s, 2043 1,234,723 299,918 Ser. 397, Class 2, IO, 5s, 2039 25,980 4,652 Ser. 15-4, IO, 4 1/2s, 2045 1,775,422 330,736 Ser. 421, Class C6, IO, 4s, 2045 3,116,121 497,087 Ser. 14-47, Class IP, IO, 4s, 2044 2,521,453 304,975 Ser. 12-124, Class UI, IO, 4s, 2042 3,199,318 550,603 Ser. 12-118, Class PI, IO, 4s, 2042 2,599,867 445,475 Ser. 13-11, Class IP, IO, 4s, 2042 2,483,309 405,909 Ser. 12-96, Class PI, IO, 4s, 2041 1,406,840 192,269 Ser. 12-22, Class CI, IO, 4s, 2041 2,554,895 342,057 Ser. 12-62, Class MI, IO, 4s, 2041 2,071,178 255,791 Ser. 409, Class C16, IO, 4s, 2040 453,835 68,361 Ser. 12-104, Class HI, IO, 4s, 2027 2,617,494 311,025 Ser. 417, Class C24, IO, 3 1/2s, 2042 1,847,375 315,685 Ser. 12-118, Class IC, IO, 3 1/2s, 2042 4,358,114 786,223 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 1,614,601 160,741 Ser. 14-10, IO, 3 1/2s, 2042 1,385,492 160,034 Ser. 12-101, Class PI, IO, 3 1/2s, 2040 1,910,485 183,857 Ser. 14-76, IO, 3 1/2s, 2039 4,071,821 433,315 Ser. 12-110, Class BI, IO, 3 1/2s, 2039 2,260,928 217,706 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 2,457,408 362,209 Absolute Return 500 Fund 29 MORTGAGE-BACKED SECURITIES (10.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 12-151, Class PI, IO, 3s, 2043 $1,736,887 $206,169 Ser. 13-1, Class MI, IO, 3s, 2043 3,549,204 329,473 Ser. 13-8, Class NI, IO, 3s, 2042 3,510,184 373,346 Ser. 6, Class BI, IO, 3s, 2042 2,944,485 238,209 Ser. 13-35, Class IP, IO, 3s, 2042 2,748,893 256,957 Ser. 13-23, Class PI, IO, 3s, 2041 4,813,524 363,132 Ser. 13-66, Class IP, IO, 3s, 2041 7,332,764 632,818 Ser. 13-31, Class NI, IO, 3s, 2041 3,872,525 318,947 Ser. 13-7, Class EI, IO, 3s, 2040 2,039,993 242,352 Ser. 12-100, Class WI, IO, 3s, 2027 5,855,410 579,976 FRB Ser. 03-W10, Class 1, IO, 0.711s, 2043 154,756 2,424 Ser. 98-W2, Class X, IO, 0.697s, 2028 1,194,657 58,240 Ser. 98-W5, Class X, IO, 0.538s, 2028 365,375 17,812 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 3,124,174 604,809 IFB Ser. 13-129, Class SN, IO, 5.711s, 2043 590,815 96,007 IFB Ser. 13-99, Class VS, IO, 5.664s, 2043 735,782 130,484 Ser. 14-182, Class KI, IO, 5s, 2044 2,772,029 481,973 Ser. 14-133, Class IP, IO, 5s, 2044 2,844,226 513,724 Ser. 14-122, Class IC, IO, 5s, 2044 1,397,194 266,459 Ser. 14-76, IO, 5s, 2044 2,956,348 515,716 Ser. 14-163, Class NI, IO, 5s, 2044 1,634,818 297,591 Ser. 14-25, Class QI, IO, 5s, 2044 2,558,006 442,842 Ser. 14-2, Class IC, IO, 5s, 2044 3,724,168 773,079 Ser. 13-3, Class IT, IO, 5s, 2043 1,074,145 189,094 Ser. 11-116, Class IB, IO, 5s, 2040 409,247 15,153 Ser. 10-35, Class UI, IO, 5s, 2040 610,781 110,719 Ser. 10-20, Class UI, IO, 5s, 2040 746,646 124,443 Ser. 10-9, Class UI, IO, 5s, 2040 3,190,419 574,741 Ser. 09-121, Class UI, IO, 5s, 2039 1,971,687 354,588 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 2,055,166 328,827 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 65,219 7,492 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 1,390,151 222,410 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 715,153 122,165 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 888,459 143,734 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 645,252 108,021 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 2,179,114 441,795 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,672,323 85,267 Ser. 15-186, Class AI, IO, 4s, 2045 6,682,130 991,895 Ser. 15-99, Class LI, IO, 4s, 2045 2,513,414 254,251 Ser. 15-64, Class IG, IO, 4s, 2045 5,703,445 1,074,301 Ser. 15-53, Class MI, IO, 4s, 2045 2,566,271 565,144 Ser. 15-40, IO, 4s, 2045 919,715 192,024 Ser. 15-40, Class KI, IO, 4s, 2044 2,359,207 439,851 Ser. 14-149, Class IP, IO, 4s, 2044 1,777,747 263,481 Ser. 13-24, Class PI, IO, 4s, 2042 1,189,590 170,967 Ser. 12-138, Class AI, IO, 4s, 2042 1,703,629 321,165 30 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (10.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 12-38, Class MI, IO, 4s, 2042 F $5,235,009 $907,884 Ser. 12-47, Class CI, IO, 4s, 2042 1,790,724 276,896 Ser. 14-104, IO, 4s, 2042 2,795,182 463,916 Ser. 12-50, Class PI, IO, 4s, 2041 1,252,091 167,780 Ser. 12-8, Class PI, IO, 4s, 2041 6,682,597 875,503 Ser. 14-133, Class AI, IO, 4s, 2036 3,447,737 342,090 Ser. 15-64, Class PI, IO, 3 1/2s, 2045 4,669,184 448,662 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 4,043,986 582,686 Ser. 15-24, Class CI, IO, 3 1/2s, 2045 1,206,283 240,035 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 1,453,709 231,537 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 1,614,242 120,889 Ser. 13-76, IO, 3 1/2s, 2043 1,273,255 133,590 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 2,858,037 292,720 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 2,288,292 200,042 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 1,418,041 135,437 Ser. 12-145, IO, 3 1/2s, 2042 1,454,037 231,247 Ser. 13-14, IO, 3 1/2s, 2042 4,071,948 432,156 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 671,082 63,907 Ser. 12-136, Class BI, IO, 3 1/2s, 2042 4,205,890 750,331 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 807,417 86,028 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 1,194,703 123,744 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,054,893 244,147 Ser. 15-36, Class GI, IO, 3 1/2s, 2041 1,728,775 211,412 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 1,038,480 74,936 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 3,641,206 166,003 Ser. 13-79, Class XI, IO, 3 1/2s, 2039 3,021,410 352,294 Ser. 183, Class AI, IO, 3 1/2s, 2039 2,827,018 306,211 Ser. 15-118, Class EI, IO, 3 1/2s, 2039 4,007,240 420,604 Ser. 15-124, Class NI, IO, 3 1/2s, 2039 3,615,362 407,571 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 1,542,504 172,256 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 4,216,434 442,726 Ser. 15-82, Class GI, IO, 3 1/2s, 2038 6,994,346 669,219 Ser. 15-124, Class DI, IO, 3 1/2s, 2038 4,491,043 610,575 Ser. 15-24, Class IC, IO, 3 1/2s, 2037 1,889,600 250,506 Ser. 14-115, Class QI, IO, 3s, 2029 2,131,033 197,121 Ser. 13-H08, IO, 2.926s, 2063 4,462,331 351,632 Ser. 15-H22, Class GI, IO, 2.568s, 2065 5,062,873 734,117 Ser. 16-H04, Class HI, IO, 2.362s, 2065 2,738,766 334,951 Ser. 15-H09, Class AI, IO, 2.085s, 2065 6,131,229 668,917 Ser. 16-H03, Class AI, IO, 2.058s, 2066 7,170,693 815,874 FRB Ser. 15-H16, Class XI, IO, 2.035s, 2065 4,497,670 577,051 Ser. 15-H20, Class CI, IO, 2.028s, 2065 9,029,301 1,120,599 Ser. 15-H24, Class HI, IO, 2.024s, 2065 10,324,089 884,774 Ser. 15-H25, Class BI, IO, 1.991s, 2065 8,293,889 1,002,731 Ser. 15-H15, Class JI, IO, 1.94s, 2065 5,826,793 704,459 Ser. 16-H02, Class BI, IO, 1.918s, 2065 10,538,812 1,148,530 Ser. 15-H19, Class NI, IO, 1.909s, 2065 7,011,834 821,787 Absolute Return 500 Fund 31 MORTGAGE-BACKED SECURITIES (10.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 16-H04, Class KI, IO, 1.891s, 2066 $6,528,746 $629,972 Ser. 15-H25, Class EI, IO, 1.844s, 2065 6,248,056 685,412 Ser. 15-H18, Class IA, IO, 1.827s, 2065 3,563,959 337,863 Ser. 15-H10, Class CI, IO, 1.806s, 2065 6,562,637 697,786 Ser. 15-H26, Class GI, IO, 1.792s, 2065 5,242,606 586,648 Ser. 15-H26, Class EI, IO, 1.718s, 2065 4,890,946 522,842 Ser. 14-H21, Class AI, IO, 1.7s, 2064 7,295,660 765,315 Ser. 15-H09, Class BI, IO, 1.697s, 2065 9,076,008 882,188 Ser. 15-H10, Class EI, IO, 1.631s, 2065 6,199,993 474,919 Ser. 15-H25, Class AI, IO, 1.612s, 2065 8,915,426 842,508 Ser. 15-H24, Class BI, IO, 1.612s, 2065 9,344,685 653,194 Ser. 15-H14, Class BI, IO, 1.589s, 2065 6,506,131 498,370 Ser. 16-H08, Class GI, IO, 1.418s, 2066 9,210,000 664,041 Ser. 15-H26, Class CI, IO, 0.575s, 2065 14,249,182 391,853 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147s, 2026 67,372 — FRB Ser. 98-2, IO, 1.043s, 2027 40,655 — FRB Ser. 99-2, IO, 0.84s, 2027 96,326 843 FRB Ser. 98-3, IO, zero%, 2027 45,893 — Commercial mortgage-backed securities (2.8%) Banc of America Commercial Mortgage Trust FRB Ser. 07-1, Class XW, IO, 0.508s, 2049 2,538,818 9,908 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.476s, 2051 1,000,000 918,750 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.56s, 2045 321,003 321,058 FRB Ser. 05-1, Class C, 5.516s, 2042 292,000 274,013 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 204,965 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.095s, 2042 153,931 118 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.557s, 2039 596,000 587,060 Ser. 05-PWR7, Class D, 5.304s, 2041 375,000 322,643 Ser. 05-PWR9, Class C, 5.055s, 2042 215,000 214,742 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.557s, 2039 3,084,000 2,926,099 FRB Ser. 06-PW11, Class C, 5.557s, 2039 320,000 287,850 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.326s, 2044 250,000 242,634 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 6.266s, 2049 703,000 645,916 Citigroup Commercial Mortgage Trust 144A FRB Ser. 14-GC19, Class D, 5.063s, 2047 383,000 323,166 FRB Ser. 13-GC11, Class E, 4.603s, 2046 1,041,000 810,520 COMM Mortgage Pass-Through Certificates 144A Ser. 12-CR3, Class F, 4 3/4s, 2045 725,000 574,096 COMM Mortgage Trust FRB Ser. 07-C9, Class D, 6.006s, 2049 300,000 277,875 32 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (10.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4 1/4s, 2044 $452,000 $369,594 FRB Ser. 14-UBS6, Class D, 4.115s, 2047 387,000 298,485 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s, 2037 135,000 135,041 Credit Suisse First Boston Mortgage Securities Corp. 144A FRB Ser. 03-C3, Class AX, IO, 2.191s, 2038 175,913 23 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.552s, 2044 1,141,394 1,118,566 GE Commercial Mortgage Corp. Trust Ser. 07-C1, Class A3, 5.481s, 2049 172,247 173,200 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557s, 2046 291,000 260,212 FRB Ser. 13-GC10, Class E, 4.557s, 2046 850,000 625,090 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.493s, 2046 488,000 449,422 FRB Ser. 06-GG8, Class X, IO, 0.756s, 2039 26,644,716 29,309 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.715s, 2046 675,000 585,833 FRB Ser. 13-C12, Class E, 4.222s, 2045 800,000 607,840 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.284s, 2051 168,000 165,967 FRB Ser. 06-LDP7, Class B, 6.147s, 2045 556,000 275,276 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 850,000 817,828 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.384s, 2051 501,000 458,370 FRB Ser. 12-C6, Class F, 5.365s, 2045 334,000 297,093 Ser. 13-C13, Class E, 3.986s, 2046 494,000 387,592 Ser. 13-C10, Class E, 3 1/2s, 2047 354,000 262,102 Ser. 12-C6, Class G, 2.972s, 2045 366,000 275,269 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A Ser. 01-C1, Class H, 5.626s, 2035 168,361 168,571 Key Commercial Mortgage Securities Trust 144A FRB Ser. 07-SL1, Class A2, 5.837s, 2040 12,676 12,650 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502s, 2039 640,000 543,699 FRB Ser. 06-C6, Class C, 5.482s, 2039 1,016,000 956,361 FRB Ser. 07-C2, Class XW, IO, 0.739s, 2040 2,051,728 8,675 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.706s, 2038 351,000 321,765 Ser. 04-KEY2, Class D, 5.046s, 2039 243,574 241,322 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.026s, 2043 823,507 4 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 276,000 268,990 Absolute Return 500 Fund 33 MORTGAGE-BACKED SECURITIES (10.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class E, 4.56s, 2046 $600,000 $512,940 FRB Ser. 13-C11, Class F, 4.56s, 2046 696,000 531,086 FRB Ser. 12-C6, Class G, 4 1/2s, 2045 1,814,000 1,392,971 Ser. 13-C13, Class F, 3.707s, 2046 1,285,000 946,281 Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class C, 5.59s, 2044 950,000 950,000 Ser. 07-HQ11, Class D, 5.587s, 2044 238,000 202,248 Ser. 07-HQ11, Class C, 5.558s, 2044 861,000 817,950 Ser. 06-HQ10, Class B, 5.448s, 2041 1,213,000 1,180,110 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 255,889 256,132 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 13-C6, Class D, 4.493s, 2046 58,000 50,524 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.241s, 2045 638,000 633,534 FRB Ser. 06-C23, Class F, 5.784s, 2045 578,000 576,509 FRB Ser. 06-C29, IO, 0.527s, 2048 35,789,983 46,527 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.465s, 2044 1,487,000 1,369,676 FRB Ser. 07-C31, IO, 0.346s, 2047 53,435,528 75,144 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.433s, 2046 314,000 264,408 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C4, Class E, 5.265s, 2044 321,000 316,988 Ser. 12-C6, Class E, 5s, 2045 412,000 334,256 Ser. 11-C4, Class F, 5s, 2044 504,000 447,955 Ser. 11-C3, Class E, 5s, 2044 367,000 345,874 FRB Ser. 13-C15, Class D, 4.629s, 2046 1,155,004 1,006,841 FRB Ser. 12-C10, Class E, 4.602s, 2045 316,000 248,060 Ser. 13-C12, Class E, 3 1/2s, 2048 561,000 427,370 Ser. 13-C14, Class E, 3 1/4s, 2046 574,000 375,453 Residential mortgage-backed securities (non-agency) (2.3%) BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.506s, 2036 350,000 262,617 FRB Ser. 15-RR5, Class 2A3, 1.42s, 2046 440,000 280,809 FRB Ser. 15-RR6, Class 3A2, 1.29s, 2046 239,000 191,272 FRB Ser. 12-RR5, Class 4A8, 0.603s, 2035 1,916,358 1,750,393 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.364s, 2034 210,223 205,907 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A2, 1.317s, 2046 1,841,020 1,399,176 FRB Ser. 05-27, Class 1A6, 1.259s, 2035 562,468 424,664 FRB Ser. 05-38, Class A3, 0.789s, 2035 1,904,339 1,545,331 FRB Ser. 05-59, Class 1A1, 0.769s, 2035 650,543 521,585 FRB Ser. 06-OC2, Class 2A3, 0.729s, 2036 198,506 178,655 FRB Ser. 06-OA10, Class 4A1, 0.629s, 2046 4,736,630 3,315,641 FRB Ser. 06-OC10, Class 2A2A, 0.619s, 2036 493,855 476,570 34 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (10.8%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Countrywide Home Loan Mortgage Pass-Through Trust FRB Ser. 06-OA5, Class 2A1, 0.639s, 2046 $1,008,056 $764,015 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.939s, 2025 959,800 1,031,209 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA2, Class B, 10.939s, 2028 277,000 266,944 Structured Agency Credit Risk Debt Notes FRB Ser. 16-DNA1, Class B, 10.439s, 2028 843,000 807,763 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA3, Class B, 9.789s, 2028 568,000 538,728 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA2, Class B, 7.989s, 2027 479,000 459,564 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.189s, 2028 270,000 287,294 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.689s, 2028 920,000 991,576 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.189s, 2028 530,000 565,367 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.189s, 2028 710,000 754,567 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.339s, 2028 2,180,940 2,267,523 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.139s, 2028 2,482,000 2,596,411 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 5.989s, 2028 30,000 31,209 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.439s, 2025 880,000 904,199 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.439s, 2025 380,000 390,522 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.989s, 2025 170,000 174,488 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.439s, 2025 82,000 82,072 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.439s, 2025 134,000 133,974 MortgageIT Trust FRB Ser. 04-1, Class M2, 1.444s, 2034 264,336 228,650 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 233,145 233,098 Nomura Resecuritization Trust 144A FRB Ser. 15-1R, Class 6A9, 0.621s, 2047 1,503,232 853,084 FRB Ser. 15-4R, Class 1A14, 0.602s, 2047 950,000 456,000 Residential Accredit Loans, Inc. FRB Ser. 06-QO10, Class A1, 0.599s, 2037 459,137 359,903 Absolute Return 500 Fund 35 MORTGAGE-BACKED SECURITIES (10.8%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR13, Class A1C3, 0.929s, 2045 $1,036,918 $856,874 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 2.759s, 2036 447,218 432,933 Total mortgage-backed securities (cost $132,780,122) SENIOR LOANS (5.8%)* c Principal amount Value Basic materials (0.3%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $455,174 $453,182 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 236,168 235,134 Builders FirstSource, Inc. bank term loan FRN Ser. B, 6s, 2022 1,527,965 1,523,668 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 413,735 413,070 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 219,151 219,151 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 93,654 93,654 Capital goods (0.4%) Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 396,250 393,897 Manitowac Foodservice, Inc. bank term loan FRN 5 3/4s, 2023 984,615 991,589 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 573,165 574,598 Terex Corp. bank term loan FRN Ser. B, 4 1/2s, 2022 1,000,000 982,500 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 433,454 432,642 TransDigm, Inc. bank term loan FRN Ser. D, 3 3/4s, 2021 786,000 781,251 Communication services (0.5%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 480,000 460,800 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 723,056 720,525 Asurion, LLC bank term loan FRN Ser. B2, 4 1/4s, 2020 965,000 943,046 Asurion, LLC bank term loan FRN Ser. B4, 5s, 2022 871,725 864,969 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,419,814 1,328,946 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 1,000,000 1,001,042 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. F, 3 1/2s, 2023 (United Kingdom) 1,009,982 1,007,457 Consumer cyclicals (2.4%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 1,875,411 1,841,809 Amaya Holdings BV bank term loan FRN 5s, 2021 (Netherlands) 985,056 940,729 American Casino & Entertainment Properties, LLC bank term loan FRN 4 3/4s, 2022 1,092,320 1,097,782 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2020 410,850 403,917 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 849,835 798,845 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 3/4s, 2017 562,175 521,769 36 Absolute Return 500 Fund SENIOR LOANS (5.8%)* c cont. Principal amount Value Consumer cyclicals cont. Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 $623,888 $553,700 Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/2s, 2017 189,812 189,677 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 712,180 713,367 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 414,723 412,131 DBP Holding Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 1,574,650 1,403,406 Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 191,213 191,588 FCA US, LLC bank term loan FRN Ser. B, 3 1/4s, 2018 460,514 460,169 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 568,094 568,449 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 243,469 243,621 Jeld-Wen, Inc. bank term loan FRN 5 1/4s, 2021 945,214 944,328 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 746,250 745,551 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 606,556 600,490 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 997,500 940,975 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 1,251,264 1,190,041 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 1,995,000 2,005,332 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 1,455,253 1,454,344 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 1,209,375 1,211,391 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 1,481,250 1,457,643 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,092,670 1,094,378 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 499,677 463,450 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 737,503 713,534 Travelport Finance Sarl bank term loan FRN Ser. B, 5 3/4s, 2021 (Luxembourg) 733,582 734,499 Tribune Media Co. bank term loan FRN Ser. B, 3 3/4s, 2020 1,001,343 995,398 Univision Communications, Inc. bank term loan FRN 4s, 2020 1,121,398 1,120,797 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,306,130 1,276,197 Consumer staples (0.6%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 421,400 410,602 Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2021 940,800 910,224 Hostess Brands, LLC bank term loan FRN 8 1/2s, 2023 885,000 864,350 Landry’s, Inc. bank term loan FRN Ser. B, 4s, 2018 1,177,307 1,176,940 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 971,136 968,709 Maple Holdings Acquistion Corp. bank term loan FRN Ser. B, 5 1/4s, 2023 1,136,000 1,140,260 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,001,250 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 972,500 970,220 Energy (—%) American Energy-Marcellus, LLC bank term loan FRN 5 1/4s, 2020 460,000 120,750 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 207,663 187,588 Absolute Return 500 Fund 37 SENIOR LOANS (5.8%)* c cont. Principal amount Value Financials (0.4%) HUB International, Ltd. bank term loan FRN Ser. B, 4s, 2020 $980,000 $970,200 iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 656,076 654,436 USI, Inc./NY bank term loan FRN Ser. B, 4 1/4s, 2019 1,451,531 1,431,573 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,395,445 1,220,142 Health care (0.7%) Acadia Healthcare Co., Inc. bank term loan FRN Ser. B2, 4 1/2s, 2023 1,496,250 1,506,537 AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 819,000 812,858 Envision Healthcare Corp. bank term loan FRN Ser. B, 4 1/4s, 2018 469,922 470,157 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 955,746 950,968 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 1,307,984 1,306,349 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 830,455 825,679 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 584,588 554,018 Pharmaceutical Product Development, LLC bank term loan FRN 4 1/4s, 2022 1,588,000 1,584,824 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 457,633 444,667 Technology (0.4%) Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 977,137 647,353 First Data Corp. bank term loan FRN 4.432s, 2021 1,210,925 1,213,044 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 860,833 840,388 ON Semiconductor Corp. bank term loan FRN Ser. B, 5 1/4s, 2023 1,500,000 1,506,750 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 928,575 747,503 Transportation (—%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 411,888 406,636 Utilities and power (0.1%) Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 715,000 671,802 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 710,555 242,477 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 7,293 2,489 Total senior loans (cost $69,525,597) CORPORATE BONDS AND NOTES (5.3%)* Principal amount Value Basic materials (1.0%) ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) $345,000 $396,750 ArcelorMittal SA sr. unsec. unsub. bonds 5 1/8s, 2020 (France) 1,000,000 985,000 Cemex SAB de CV 144A company guaranty sr. sub. FRN 5.378s, 2018 (Mexico) 1,500,000 1,541,250 38 Absolute Return 500 Fund CORPORATE BONDS AND NOTES (5.3%)* cont. Principal amount Value Basic materials cont. GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 $690,000 $755,550 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 876,000 929,655 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 765,000 648,338 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 1,500,000 1,515,000 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,280,000 1,321,600 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,125,000 1,122,188 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 1,000,000 1,052,500 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 710,000 706,450 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 395,000 403,496 Capital goods (1.1%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,595,000 1,660,794 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,000,000 1,040,000 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. FRN 3.885s, 2021 (Ireland) ## 1,805,000 1,795,975 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 1,500,000 1,543,125 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 1,210,000 1,052,700 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 1,850,000 1,861,563 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 1,127,000 1,138,270 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 1,000,000 1,031,250 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4s, 2020 1,500,000 1,567,500 Communication services (0.7%) Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 1,215,000 1,145,138 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 840,000 932,400 Digicel, Ltd. 144A sr. unsec. notes 7s, 2020 (Jamaica) 1,600,000 1,488,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,500,000 1,530,000 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 770,000 785,400 Sprint Communications, Inc. sr. unsec. unsub. notes 6s, 2016 265,000 266,325 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 500,000 523,750 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 130,000 166,106 Absolute Return 500 Fund 39 CORPORATE BONDS AND NOTES (5.3%)* cont. Principal amount Value Communication services cont. Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 477,000 $724,430 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 $1,110,000 1,112,775 Consumer cyclicals (0.4%) Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,500,000 1,518,750 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 1,050,000 1,081,500 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 700,000 654,500 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 880,000 638,000 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 575,000 553,438 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 120,000 124,800 Consumer staples (0.2%) 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 1,080,000 1,107,000 BlueLine Rental Finance Corp. 144A notes 7s, 2019 650,000 570,375 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 670,000 713,972 Energy (0.4%) Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 900,000 612,000 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 580,000 517,650 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 637,000 555,783 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 3 1/4s, 2017 (Brazil) 940,000 930,600 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 2,352,000 2,075,640 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8 1/2s, 2017 (Venezuela) 666,666 388,333 Financials (0.7%) Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 600,000 607,500 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 928,125 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 530,000 570,413 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4 7/8s, 2019 1,070,000 1,061,975 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298s, 2017 (Russia) 300,000 307,125 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902s, 2020 (Russia) 500,000 523,750 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 250,000 261,599 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 5.942s, 2023 (Russia) 400,000 398,523 40 Absolute Return 500 Fund CORPORATE BONDS AND NOTES (5.3%)* cont. Principal amount Value Financials cont. VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) $1,600,000 $1,702,320 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 1,800,000 1,782,000 Health care (0.3%) CHS/Community Health Systems, Inc. company guaranty sr. sub. notes 5 1/8s, 2018 555,000 561,938 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 400,000 392,500 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 610,000 674,813 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7 7/8s, 2021 245,000 264,906 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 711,550 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.134s, 2020 720,000 720,900 Technology (0.4%) CommScope, Inc. 144A company guaranty sr. notes 4 3/8s, 2020 1,000,000 1,032,500 Infor US, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,310,000 1,209,143 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 1,645,000 1,739,588 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 585,000 593,775 Utilities and power (0.1%) AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 195,000 195,975 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2022 1,000,000 980,320 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 2019 175,000 205,625 Total corporate bonds and notes (cost $62,784,266) COMMODITY LINKED NOTES (5.3%)* ††† Principal amount Value Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the BofA Merrill Lynch Commodity MLCXP2KS Excess Return Strategy multiplied by 3) $10,800,000 $10,800,000 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 3-month USD LIBOR less 0.20%, 2017 (Indexed to the Citi Commodity Spread Index— Bloomberg Commodity Index SM 3 Month Forward Sub-Indices versus Bloomberg Commodity Index SM Sub-Indices multiplied by 3) 21,640,000 21,282,724 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the S&P GSCI Commodity Index multiplied by 3) (United Kingdom) 6,606,000 6,731,294 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 15,571,000 15,992,307 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 6,821,364 7,252,348 Total commodity Linked Notes (cost $61,438,364) Absolute Return 500 Fund 41 INVESTMENT COMPANIES (4.9%)* Shares Value Consumer Staples Select Sector SPDR Fund 185,100 $9,680,730 Financial Select Sector SPDR Fund 392,300 9,144,513 Health Care Select Sector SPDR Fund 138,000 9,631,020 Industrial Select Sector SPDR Fund 179,900 10,103,184 Technology Select Sector SPDR Fund 215,900 9,095,867 Utility Select Sector SPDR Fund 197,500 9,562,950 Total investment companies (cost $55,864,391) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.1%)* Principal amount Value Brazil (Federal Republic of) sr. unsec. unsub. notes 10s, 2017 (Brazil) (units) BRL 2,750 $807,522 Buenos Aires (Province of) 144A sr. unsec. notes 9 1/8s, 2024 (Argentina) $1,400,000 1,486,828 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 3,070,000 3,415,375 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 2,773,529 3,023,147 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9 3/8s, 2018 (Argentina) 1,261,000 1,352,423 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 240,000 262,687 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 1/4s, 2017 (Croatia) 350,000 363,125 Indonesia (Republic of) 144A sr. unsec. notes 4 3/4s, 2026 (Indonesia) 300,000 318,750 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95s, 2046 (Indonesia) 300,000 333,750 Russia (Federation of) 144A sr. unsec. unsub. bonds 5 5/8s, 2042 (Russia) 1,700,000 1,778,617 Total foreign government and agency bonds and notes (cost $12,172,024) WARRANTS (1.0%)* † Expiration Strike date price Warrants Value Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 $0.00 125,606 $1,851,993 Ceat, Ltd. 144A (India) 8/15/16 0.00 18,252 302,301 China State Construction Engineering Corp., Ltd. 144A (China) 12/10/17 0.00 1,520,944 1,292,373 Indian Oil Corp., Ltd. 144A (India) 8/25/17 0.00 235,953 1,541,182 Infosys, Ltd. 144A (India) 10/10/16 0.00 149,062 2,714,937 Mindtree, Ltd. 144A (India) 3/3/17 0.00 54,744 560,233 Power Finance Corp., Ltd. 144A (India) 3/9/18 0.00 367,882 994,718 Rural Electrification Corp., Ltd. 144A (India) 3/6/17 0.00 316,440 851,091 Shanghai Automotive Co. (China) 3/2/17 0.00 333,600 1,045,892 Wipro, Ltd. 144A (India) 10/6/17 0.00 14,073 117,614 Zhengzhou Yutong Bus Co., Ltd. 144A (China) 6/30/16 0.00 103,700 327,995 Total warrants (cost $12,500,719) 42 Absolute Return 500 Fund ASSET-BACKED SECURITIES (0.4%)* Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.433s, 2017 $1,873,000 $1,873,000 FRB Ser. 15-4, Class A, 1.402s, 2016 2,898,000 2,898,000 Total asset-backed securities (cost $4,771,000) PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.88)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.88 $9,293,400 $40,333 1.55/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.55 9,293,400 37,359 Barclays Bank PLC (1.809)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.809 9,293,400 60,500 1.481/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.481 9,293,400 24,906 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 9,189,700 9 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 174,000 3,426 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 174,000 1,339 Goldman Sachs International (1.835)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.835 9,293,400 60,407 1.4825/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.4825 9,293,400 29,832 (1.82)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.82 4,746,800 3,228 (1.306)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.306 4,746,800 3,038 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 9,189,700 9 JPMorgan Chase Bank N.A. (1.15)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.15 4,746,800 5,601 0.8725/3 month USD-LIBOR-BBA/Jul-17 Jul-16/0.8725 4,746,800 4,889 Total purchased swap options outstanding (cost $404,388) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.3%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/$101.52 $2,000,000 $11,540 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.39 2,000,000 10,640 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.98 2,000,000 11,540 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/102.03 1,000,000 5,980 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.16 2,000,000 2,460 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.91 2,000,000 1,780 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.30 1,000,000 1,470 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.22 1,000,000 1,330 Absolute Return 500 Fund 43 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.3%)* cont. strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$101.11 $1,000,000 $1,160 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.84 1,000,000 820 SPDR S&P rust (Put) Apr-17/180.00 137,392 985,753 SPDR S&P rust (Put) Mar-17/175.00 134,823 721,318 SPDR S&P rust (Put) Feb-17/156.00 148,074 385,331 SPDR S&P rust (Put) Jan-17/145.00 150,450 234,864 SPDR S&P rust (Put) Dec-16/164.00 157,869 400,670 SPDR S&P rust (Put) Nov-16/170.00 153,283 380,661 Total purchased options outstanding (cost $6,063,206) SHORT-TERM INVESTMENTS (42.1%)* Principal amount/shares Value Interest in $353,599,000 joint tri-party repurchase agreement dated 4/29/16 with Citigroup Global Markets, Inc. due 5/2/16 — maturity value of $38,888,972 for an effective yield of 0.300% (collateralized by various mortgage backed securities with coupon rates ranging from 2.000% to 8.500% and due dates ranging from 12/1/16 to 3/15/51, valued at $360,670,980) $38,888,000 $38,888,000 Putnam Money Market Liquidity Fund 0.30% L Shares 163,525,836 163,525,836 Putnam Short Term Investment Fund 0.44% L Shares 232,230,954 232,230,954 SSgA Prime Money Market Fund Class N 0.41% P Shares 130,000 130,000 U.S. Treasury Bills 0.21%, July 21, 2016 ∆ § $709,000 708,704 U.S. Treasury Bills 0.17%, June 16, 2016 ∆ 1,360,000 1,359,759 U.S. Treasury Bills 0.29%, June 9, 2016 # ∆ § 12,025,000 12,023,232 U.S. Treasury Bills 0.18%, June 2, 2016 § 409,000 408,948 U.S. Treasury Bills 0.29%, May 26, 2016 # ∆ § 7,519,000 7,518,173 U.S. Treasury Bills 0.30%, May 19, 2016 # ∆ § 1,436,000 1,435,895 U.S. Treasury Bills 0.22%, May 12, 2016 # ∆ § 18,461,000 18,460,262 U.S. Treasury Bills 0.26%, May 5, 2016 ∆ § 12,882,000 12,881,871 Total short-term investments (cost $489,568,049) TOTAL INVESTMENTS Total investments (cost $1,326,174,577) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona 44 Absolute Return 500 Fund Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with acustodian bank bp Basis points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changesin the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,164,258,356. ††† The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † This security is non-income-producing. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. Absolute Return 500 Fund 45 At the close of the reporting period, the fund maintained liquid assets totaling $471,132,381 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/16 (aggregate face value $220,871,660) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/21/16 $1,203,451 $1,201,819 $1,632 British Pound Buy 6/15/16 38,287 22,309 15,978 Canadian Dollar Sell 7/21/16 986,857 977,376 (9,481) Czech Koruna Buy 6/15/16 1,800,614 1,773,811 26,803 Czech Koruna Sell 6/15/16 1,828,105 1,737,377 (90,728) Euro Sell 6/15/16 111,901 30,580 (81,321) Hong Kong Dollar Sell 5/18/16 1,748,081 1,737,289 (10,792) Japanese Yen Sell 5/18/16 1,911,781 1,787,661 (124,120) New Zealand Dollar Buy 7/21/16 3,775,538 3,713,248 62,290 Norwegian Krone Buy 6/15/16 596,779 665,996 (69,217) South Korean Won Buy 5/18/16 1,965,238 1,858,083 107,155 South Korean Won Sell 5/18/16 1,965,238 1,816,259 (148,979) Swedish Krona Buy 6/15/16 1,230,275 1,173,776 56,499 Barclays Bank PLC Australian Dollar Buy 7/21/16 1,713,586 1,759,024 (45,438) Australian Dollar Sell 7/21/16 1,737,156 1,743,532 6,376 British Pound Buy 6/15/16 3,128,088 3,010,604 117,484 Canadian Dollar Sell 7/21/16 1,095,091 1,077,588 (17,503) Euro Buy 6/15/16 6,041,607 5,853,635 187,972 Japanese Yen Sell 5/18/16 3,526,610 3,371,884 (154,726) New Zealand Dollar Sell 7/21/16 887,139 871,801 (15,338) Norwegian Krone Sell 6/15/16 3,727,167 3,520,620 (206,547) Swedish Krona Buy 6/15/16 3,740,524 3,557,883 182,641 Citibank, N.A. Australian Dollar Buy 7/21/16 1,774,293 1,777,234 (2,941) British Pound Buy 6/15/16 284,518 277,036 7,482 Canadian Dollar Sell 7/21/16 1,162,120 1,067,760 (94,360) Euro Sell 6/15/16 44,714 3,556 (41,158) New Zealand Dollar Buy 7/21/16 7,443,913 7,305,895 138,018 Singapore Dollar Buy 5/18/16 4,972,432 4,837,492 134,940 Singapore Dollar Sell 5/18/16 4,972,432 4,741,354 (231,078) 46 Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 4/30/16 (aggregate face value $220,871,660) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. South Korean Won Buy 5/18/16 $1,880,317 $1,776,790 $103,527 South Korean Won Sell 5/18/16 1,880,317 1,793,123 (87,194) Credit Suisse International Australian Dollar Buy 7/21/16 1,237,253 1,262,924 (25,671) British Pound Sell 6/15/16 1,807,937 1,766,350 (41,587) Canadian Dollar Sell 7/21/16 684,950 655,677 (29,273) Euro Buy 6/15/16 1,896,809 1,833,588 63,221 Hong Kong Dollar Sell 5/18/16 1,720,695 1,703,475 (17,220) Japanese Yen Buy 5/18/16 1,888,189 1,772,347 115,842 Japanese Yen Sell 5/18/16 1,888,189 1,850,487 (37,702) New Taiwan Dollar Buy 5/18/16 1,812,453 1,787,061 25,392 New Taiwan Dollar Sell 5/18/16 1,812,453 1,752,905 (59,548) New Zealand Dollar Buy 7/21/16 2,121,011 2,082,830 38,181 Norwegian Krone Sell 6/15/16 5,000,628 4,822,845 (177,783) Deutsche Bank AG Japanese Yen Buy 5/18/16 1,872,903 1,782,511 90,392 Japanese Yen Sell 5/18/16 1,934,281 1,704,963 (229,318) Goldman Sachs International Australian Dollar Buy 7/21/16 3,641,655 3,646,956 (5,301) British Pound Sell 6/15/16 1,821,089 1,805,961 (15,128) Canadian Dollar Buy 7/21/16 1,839,976 1,692,246 147,730 Euro Sell 6/15/16 978,214 955,369 (22,845) Japanese Yen Buy 5/18/16 3,761,417 3,554,335 207,082 Japanese Yen Sell 5/18/16 3,803,762 3,469,240 (334,522) New Zealand Dollar Sell 7/21/16 426,149 463,667 37,518 Norwegian Krone Buy 6/15/16 1,480,764 1,473,159 7,605 South Korean Won Buy 5/18/16 1,908,991 1,821,063 87,928 South Korean Won Sell 5/18/16 1,908,991 1,800,006 (108,985) Swedish Krona Buy 6/15/16 1,261,629 1,275,933 (14,304) HSBC Bank USA, National Association Euro Buy 6/15/16 927,423 898,189 29,234 Hong Kong Dollar Sell 5/18/16 1,745,825 1,735,224 (10,601) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/21/16 2,479,130 2,503,711 (24,581) British Pound Sell 6/15/16 1,759,860 1,714,817 (45,043) Canadian Dollar Buy 7/21/16 2,725,056 2,631,650 93,406 Euro Sell 6/15/16 1,306,694 1,247,141 (59,553) Hong Kong Dollar Sell 5/18/16 1,742,898 1,737,883 (5,015) Japanese Yen Sell 5/18/16 1,938,164 1,785,650 (152,514) New Zealand Dollar Buy 7/21/16 2,730,262 2,708,934 21,328 Absolute Return 500 Fund 47 FORWARD CURRENCY CONTRACTS at 4/30/16 (aggregate face value $220,871,660) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Norwegian Krone Sell 6/15/16 $484,901 $285,752 $(199,149) Singapore Dollar Buy 5/18/16 1,852,174 1,766,858 85,316 Singapore Dollar Sell 5/18/16 1,852,174 1,815,831 (36,343) South Korean Won Buy 5/18/16 2,557,012 2,409,577 147,435 South Korean Won Sell 5/18/16 2,557,012 2,449,482 (107,530) Swedish Krona Sell 6/15/16 8,429,041 8,268,693 (160,348) Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/21/16 4,596,215 4,621,916 (25,701) British Pound Buy 6/15/16 47,054 28,326 18,728 Canadian Dollar Sell 7/21/16 2,822,928 2,760,214 (62,714) Euro Buy 6/15/16 1,696,741 1,738,464 (41,723) Japanese Yen Buy 5/18/16 1,936,286 1,706,998 229,288 Japanese Yen Sell 5/18/16 1,936,286 1,837,654 (98,632) New Zealand Dollar Sell 7/21/16 6,638,763 6,530,002 (108,761) Norwegian Krone Sell 6/15/16 4,235,772 3,911,333 (324,439) Swedish Krona Buy 6/15/16 4,373,571 4,287,051 86,520 State Street Bank and Trust Co. Australian Dollar Buy 7/21/16 1,707,826 1,752,611 (44,785) Brazilian Real Sell 7/1/16 791,331 765,411 (25,920) Canadian Dollar Buy 7/21/16 1,934,980 1,926,976 8,004 Euro Sell 6/15/16 2,790,754 2,675,425 (115,329) New Taiwan Dollar Buy 5/18/16 1,845,232 1,820,808 24,424 New Taiwan Dollar Sell 5/18/16 1,845,232 1,784,205 (61,027) Norwegian Krone Sell 6/15/16 1,314,735 1,223,215 (91,520) South Korean Won Buy 5/18/16 4,419,279 4,195,184 224,095 South Korean Won Sell 5/18/16 4,419,279 4,143,608 (275,671) UBS AG Australian Dollar Sell 7/21/16 1,156,311 1,158,434 2,123 British Pound Buy 6/15/16 1,784,702 1,749,985 34,717 Canadian Dollar Sell 7/21/16 8,674,334 8,324,644 (349,690) Euro Buy 6/15/16 3,566,606 3,533,118 33,488 Japanese Yen Buy 5/18/16 1,836,028 1,799,623 36,405 Japanese Yen Sell 5/18/16 1,836,028 1,756,198 (79,830) New Taiwan Dollar Buy 5/18/16 1,812,450 1,788,310 24,140 New Taiwan Dollar Sell 5/18/16 1,812,450 1,760,894 (51,556) New Zealand Dollar Buy 7/21/16 1,828,450 1,795,102 33,348 WestPac Banking Corp. Canadian Dollar Buy 7/21/16 1,319,529 1,263,286 56,243 Japanese Yen Sell 5/18/16 232,640 205,010 (27,630) New Zealand Dollar Buy 7/21/16 499,168 489,970 9,198 Total 48 Absolute Return 500 Fund FUTURES CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 5 $1,443,551 Jun-16 $(15,544) Euro-CAC 40 Index (Long) 12 601,220 May-16 18,996 FTSE 100 Index (Long) 18 1,633,801 Jun-16 34,934 S&P 500 Index E-Mini (Long) 15 1,544,325 Jun-16 1,358 S&P 500 Index E-Mini (Short) 188 19,355,540 Jun-16 153,936 S&P Mid Cap 400 Index E-Mini (Long) 282 41,124,060 Jun-16 2,172,058 SPI 200 Index (Long) 10 994,348 Jun-16 57,366 Tokyo Price Index (Short) 21 2,618,092 Jun-16 69,582 U.S. Treasury Bond 30 yr (Long) 58 9,472,125 Jun-16 (100,772) U.S. Treasury Bond Ultra 30 yr (Short) 59 10,109,281 Jun-16 243,367 U.S. Treasury Note 2 yr (Long) 114 24,923,250 Jun-16 (20,414) U.S. Treasury Note 5 yr (Short) 223 26,963,836 Jun-16 29,173 U.S. Treasury Note 10 yr (Long) 311 40,449,438 Jun-16 (379,837) U.S. Treasury Note 10 yr (Short) 14 1,820,875 Jun-16 17,128 U.S. Treasury Note Ultra 10 yr (Short) 15 2,108,438 Jun-16 (9,921) Total WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/16 (premiums $1,435,599) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.715)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.715 $4,646,700 $44,283 1.715/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.715 4,646,700 48,744 Barclays Bank PLC (1.645)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.645 4,646,700 31,319 1.645/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.645 4,646,700 66,494 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 9,189,700 9 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 9,189,700 9 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 174,000 7,668 Goldman Sachs International 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 18,379,400 18 (1.215)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.215 4,746,800 2,801 (0.901)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/0.901 4,746,800 2,943 (1.65875)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.65875 4,646,700 36,662 1.65875/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.65875 4,646,700 67,331 Absolute Return 500 Fund 49 WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/16 (premiums $1,435,599) (Unaudited) cont. Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value JPMorgan Chase Bank N.A. 1.41/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.41 $4,746,800 $1,946 1.28/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.28 4,746,800 3,418 (1.0025)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.0025 4,746,800 4,604 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,792,000 600,128 Total WRITTEN OPTIONS OUTSTANDING at 4/30/16 (premiums $279,088) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/$100.80 $2,000,000 $7,100 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.68 2,000,000 6,480 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.09 2,000,000 4,220 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/99.97 2,000,000 3,840 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.36 2,000,000 7,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 2,000,000 4,080 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.39 1,000,000 3,590 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 1,000,000 2,040 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.45 2,000,000 960 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.20 2,000,000 680 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.63 1,000,000 610 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.56 1,000,000 560 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.44 1,000,000 470 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.75 2,000,000 360 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.19 1,000,000 330 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.50 2,000,000 260 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.95 1,000,000 240 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.91 1,000,000 230 50 Absolute Return 500 Fund WRITTEN OPTIONS OUTSTANDING at 4/30/16 (premiums $279,088) (Unaudited) cont. Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$99.77 $1,000,000 $180 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.53 1,000,000 130 SPDR S&P rust (Call) May-16/213.50 177,978 73,547 SPDR S&P rust (Call) May-16/215.00 132,806 13,471 SPDR S&P rust (Call) May-16/211.00 134,186 13,023 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $729,475 $(17,874) $12,729 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 729,475 (18,535) 8,630 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 1,543,800 (10,208) (849) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 3,087,500 (21,690) (2,871) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 729,475 (19,410) (17,865) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 729,475 (20,425) (19,185) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 3,195,100 21,168 20,928 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 3,195,100 20,425 20,097 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 3,087,500 9,454 (2,655) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 6,175,100 19,760 (4,570) (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 3,195,100 18,395 (14,921) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 3,195,100 18,212 (19,873) Total Absolute Return 500 Fund 51 TBA SALE COMMITMENTS OUTSTANDING at 4/30/16 (proceeds receivable $8,501,563) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 4 1/2s, May 1, 2046 $2,000,000 5/12/16 $2,175,156 Federal National Mortgage Association, 4s, May 1, 2046 3,000,000 5/12/16 3,205,313 Federal National Mortgage Association, 3 1/2s, May 1, 2046 3,000,000 5/12/16 3,144,609 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $17,664,700 $(22,324) 4/7/18 3 month USD- 1.149% $66,888 LIBOR-BBA 4,767,700 61,917 3/30/26 1.91% 3 month USD- (40,283) LIBOR-BBA 11,286,000 E (83,110) 6/15/26 1.60% 3 month USD- 47,265 LIBOR-BBA 174,275,800 E 653,768 6/15/18 3 month USD- 0.85% 320,378 LIBOR-BBA 11,407,000 E (10,518) 6/15/21 3 month USD- 1.15% (82,907) LIBOR-BBA 502,600 (7) 3/16/26 3 month USD- 1.79701% 5,709 LIBOR-BBA 149,399,600 E 335,834 6/15/18 1.20% 3 month USD- (415,945) LIBOR-BBA 11,336,700 E 26,824 6/15/26 1.85% 3 month USD- (109,488) LIBOR-BBA 241,237,500 E (1,705,743) 6/15/26 3 month USD- 1.90% 2,332,332 LIBOR-BBA 10,747,900 E 75,705 6/15/26 1.90% 3 month USD- (104,204) LIBOR-BBA 9,516,000 E 7,278 6/15/21 3 month USD- 1.45% 86,432 LIBOR-BBA 33,820,400 E 9,242 6/15/21 1.45% 3 month USD- (272,077) LIBOR-BBA 1,311,100 (17) 3/17/26 1.787% 3 month USD- (13,613) LIBOR-BBA 502,600 (7) 3/16/26 3 month USD- 1.79882% 5,795 LIBOR-BBA 502,600 (7) 3/16/26 3 month USD- 1.8005% 5,875 LIBOR-BBA 502,600 (7) 3/16/26 3 month USD- 1.80312% 6,000 LIBOR-BBA 502,600 (7) 3/16/26 3 month USD- 1.80242% 5,966 LIBOR-BBA 23,297,800 E 49,217 6/15/21 3 month USD- 1.40% 186,068 LIBOR-BBA 52 Absolute Return 500 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $15,353,000 E $(104,673) 6/15/46 3 month USD- 2.25% $47,628 LIBOR-BBA 85,800 (3) 4/5/46 2.2375% 3 month USD- (891) LIBOR-BBA 715,200 15,982 4/5/46 2.27% 3 month USD- 3,110 LIBOR-BBA 715,200 (9,374) 4/5/46 3 month USD- 2.19% (9,962) LIBOR-BBA 4,000,000 (53) 3/18/26 1.78722% 3 month USD- (41,456) LIBOR-BBA 4,000,000 (53) 3/18/26 1.79757% 3 month USD- (45,377) LIBOR-BBA 1,231,300 (16) 3/21/26 1.7325% 3 month USD- (6,222) LIBOR-BBA 1,231,300 (16) 3/21/26 1.73% 3 month USD- (5,930) LIBOR-BBA 5,450,000 E (80,022) 6/15/26 1.605% 3 month USD- (19,636) LIBOR-BBA 21,790,000 E 32,136 6/15/21 1.4003% 3 month USD- (96,185) LIBOR-BBA 286,100 (4) 3/30/26 1.73% 3 month USD- (1,265) LIBOR-BBA 1,284,800 (12) 4/14/21 1.152% 3 month USD- 5,494 LIBOR-BBA 2,752,000 E 47,811 6/15/26 3 month USD- 1.6005% 16,152 LIBOR-BBA 11,856,000 (44) 4/18/18 0.879% 3 month USD- 5,731 LIBOR-BBA 8,291,000 (109) 4/18/26 1.634% 3 month USD- 46,482 LIBOR-BBA 4,743,900 (34) 4/21/26 3 month USD- 1.595% (44,699) LIBOR-BBA 30,363,000 (114) 4/27/18 0.9625% 3 month USD- (31,798) LIBOR-BBA 4,968,000 (66) 4/27/26 3 month USD- 1.7655% 31,838 LIBOR-BBA 1,798,000 (61) 4/27/46 2.257% 3 month USD- (25,054) LIBOR-BBA 2,530,000 E (33) 5/3/26 3 month USD- 1.695% (1,574) LIBOR-BBA AUD 93,027,000 E (74,243) 6/15/18 3 month AUD-BBR- 1.93% (161,103) BBSW AUD 49,000 E (187) 6/15/26 3 month AUD-BBR- 2.55% (511) BBSW AUD 32,521,000 E 78,301 6/15/21 2.25% 3 month AUD- 188,610 BBR-BBSW Absolute Return 500 Fund 53 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) AUD 17,458,000 E $(13,715) 6/15/21 3 month AUD-BBR- 2.50% $84,686 BBSW AUD 11,210,000 E (1,273) 6/15/18 2.20% 3 month AUD- (35,870) BBR-BBSW AUD 3,721,000 E 4,934 6/15/26 2.80% 3 month AUD- (33,861) BBR-BBSW AUD 39,716,000 E 31,346 6/15/18 2.2001% 3 month AUD- (91,258) BBR-BBSW AUD 7,159,000 E 40,561 6/15/26 2.8005% 3 month AUD- (34,324) BBR-BBSW CAD 148,189,000 E 22,168 6/15/18 3 month CAD-BA- 0.75% (674,428) CDOR CAD 26,327,000 E 12,422 6/15/21 0.90% 3 month CAD- 318,665 BA-CDOR CAD 12,103,000 E (162,712) 6/15/26 1.40% 3 month CAD- 120,575 BA-CDOR CAD 19,346,724 E (2,335) 6/15/18 0.90% 3 month CAD- 42,705 BA-CDOR CAD 21,236,000 (60) 3/11/18 0.89% 3 month CAD- 43,011 BA-CDOR CAD 18,235,000 E 91,468 6/15/21 3 month CAD-BA- 0.9003% (120,443) CDOR CAD 9,623,000 E (2,337) 6/15/18 0.8501% 3 month CAD- 27,666 BA-CDOR CHF 8,190,000 E (24,685) 6/15/26 6 month CHF- 0.15% 46,458 LIBOR-BBA CHF 26,836,000 E (22,912) 6/15/18 0.90% 6 month CHF- (141,580) LIBOR-BBA CHF 27,230,000 E (85,870) 6/15/21 6 month CHF- 0.65% 97,243 LIBOR-BBA CHF 5,594,000 E (22) 6/15/18 6 month CHF- 0.7425% 6,130 LIBOR-BBA CHF 27,307,000 E 44,988 6/15/18 6 month CHF- 0.6503% 21,932 LIBOR-BBA CHF 5,558,000 E (13) 6/15/18 6 month CHF- 0.748% 6,748 LIBOR-BBA CHF 1,950,000 E (4,761) 6/15/26 6 month CHF- 0.1505% 12,283 LIBOR-BBA EUR 40,176,000 E (121,975) 6/15/21 0.00% 6 month EUR- 96,036 EURIBOR- REUTERS EUR 18,814,000 E 274,952 6/15/26 6 month EUR- 0.50% (119,866) EURIBOR-REUTERS EUR 12,891,000 E (181,602) 6/15/26 0.5005% 6 month EUR- 88,182 EURIBOR- REUTERS GBP 51,342,000 E (102,026) 6/15/18 0.75% 6 month GBP- 109,301 LIBOR-BBA 54 Absolute Return 500 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) GBP 16,404,000 E $(124,856) 6/15/21 0.975% 6 month GBP- $88,658 LIBOR-BBA GBP 1,976,000 E 56,464 6/15/26 6 month GBP- 1.40% 8,022 LIBOR-BBA GBP 22,410,000 E (11,130) 6/15/18 6 month GBP- 0.90% (5,793) LIBOR-BBA GBP 13,255,000 E 23,634 6/15/18 6 month GBP- 0.7501% (30,886) LIBOR-BBA GBP 49,000 E 403 6/15/26 6 month GBP- 1.4005% (795) LIBOR-BBA NOK 341,691,000 E (14,686) 6/15/18 6 month NOK- 0.80% (163,298) NIBOR-NIBR NOK 68,292,000 E 50,020 6/15/26 6 month NOK- 1.55% (80,341) NIBOR-NIBR NOK 32,994,000 E (9,075) 6/15/21 1.05% 6 month NOK- 27,260 NIBOR-NIBR NOK 16,406,000 (25) 3/10/26 1.56% 6 month NOK- 23,086 NIBOR-NIBR NOK 19,861,000 (31) 3/17/26 1.60% 6 month NOK- 18,932 NIBOR-NIBR NOK 81,420,000 E (57,934) 6/15/18 0.70% 6 month NOK- (2,612) NIBOR-NIBR NOK 16,127,000 E 15,817 6/15/26 1.5505% 6 month NOK- 46,509 NIBOR-NIBR NZD 10,962,000 E 13,236 6/15/26 3.10% 3 month NZD- (46,887) BBR-FRA NZD 15,703,000 E 3,514 6/15/18 3 month NZD- 2.40% 30,662 BBR-FRA NZD 48,625,000 E (39,225) 6/15/21 2.70% 3 month NZD- (282,834) BBR-FRA NZD 3,154,000 E (13,389) 6/15/21 3 month NZD- 2.7003% 2,443 BBR-FRA NZD 15,567,000 E 24,000 6/15/18 2.4001% 3 month NZD- (2,935) BBR-FRA SEK 99,011,000 E 7,015 6/15/21 0.35% 3 month SEK- 53,337 STIBOR-SIDE SEK 60,719,000 E 13,220 6/15/26 3 month SEK- 1.20% (44,653) STIBOR-SIDE SEK 38,369,000 E (2,506) 6/15/21 3 month SEK- 0.3503% (20,385) STIBOR-SIDE SEK 18,870,000 E (2,343) 6/15/26 1.2005% 3 month SEK- 15,530 STIBOR-SIDE Total E Extended effective date. Absolute Return 500 Fund 55 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 1,668,748 $— 4/18/17 (3 month USD- A basket $(3,494,938) LIBOR-BBA plus (MLTRFCF8) of 0.10%) common stocks units 41,383 — 4/18/17 3 month USD- Russell 1000 Total 1,455,000 LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $277,863 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,790 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,181,675 — 1/12/41 4.00% (1 month Synthetic TRS Index 14,740 USD-LIBOR) 4.00% 30 year Fannie Mae pools 368,008 — 1/12/40 4.00% (1 month Synthetic MBX Index 341 USD-LIBOR) 4.00% 30 year Fannie Mae pools 216,118 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,112 USD-LIBOR) 6.00% 30 year Fannie Mae pools 907,639 — 1/12/40 4.00% (1 month Synthetic MBX Index 841 USD-LIBOR) 4.00% 30 year Fannie Mae pools 106,160 — 1/12/40 4.00% (1 month Synthetic TRS Index 635 USD-LIBOR) 4.00% 30 year Fannie Mae pools 27,721 — 1/12/38 6.50% (1 month Synthetic TRS Index 128 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,153,354 — 1/12/40 4.00% (1 month Synthetic MBX Index 1,996 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,466,093 — 1/12/40 4.50% (1 month Synthetic MBX Index 5,619 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,154,090 — 1/12/40 4.50% (1 month Synthetic MBX Index 4,908 USD-LIBOR) 4.50% 30 year Fannie Mae pools 460,097 — 1/12/40 4.50% (1 month Synthetic MBX Index 1,048 USD-LIBOR) 4.50% 30 year Fannie Mae pools 918,231 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,804) USD-LIBOR 6.00% 30 year Fannie Mae pools 600,513 — 1/12/41 5.00% (1 month Synthetic TRS Index 2,777 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 56 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $380,903 $— 1/12/41 5.00% (1 month Synthetic TRS Index $1,762 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 459,291 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,121 USD-LIBOR) 6.50% 30 year Fannie Mae pools 563,231 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (2,868) USD-LIBOR 5.00% 30 year Fannie Mae pools 340,238 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (1,837) USD-LIBOR 3.50% 30 year Fannie Mae pools 3,289,530 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (989) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,556,059 — 1/12/40 5.00% (1 month Synthetic MBX Index 5,690 USD-LIBOR) 5.00% 30 year Fannie Mae pools 13,694,643 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,804 USD-LIBOR) 5.00% 30 year Fannie Mae pools 14,562,610 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (46,027) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 706,652 — 1/12/41 5.00% (1 month Synthetic MBX Index 248 USD-LIBOR) 5.00% 30 year Fannie Mae pools 345,487 — 1/12/41 5.00% (1 month Synthetic MBX Index 121 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 393,706 — 11/10/16 3 month USD- A basket (289,809) LIBOR-BBA minus (CGPUTS46) of 0.55% common stocks baskets 861 — 12/16/16 (3 month USD- A basket 1,482,491 LIBOR-BBA plus (CGPUTQL2) of 0.42%) common stocks units 31,135 — 10/17/16 3 month USD- MSCI Emerging 43,393 LIBOR-BBA minus Markets TR Net USD 0.30% units 19,173 — 11/23/16 3 month USD- Russell 1000 Total (9,056,787) LIBOR-BBA plus Return Index 0.02% units 43,989 — 3/17/17 3 month USD- MSCI Emerging (967,102) LIBOR-BBA minus Markets TR Net USD 0.14% Absolute Return 500 Fund 57 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $580,651 $— 1/12/41 5.00% (1 month Synthetic MBX Index $204 USD-LIBOR) 5.00% 30 year Fannie Mae pools 934,920 — 1/12/41 5.00% (1 month Synthetic TRS Index 4,324 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 983,622 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (5,009) USD-LIBOR 5.00% 30 year Fannie Mae pools 789,394 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (4,020) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,951,799 — 1/12/41 5.00% (1 month Synthetic MBX Index 9,027 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 189,529 — 1/12/41 4.00% (1 month Synthetic TRS Index 1,280 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,725,426 — 1/12/44 3.50% (1 month Synthetic TRS Index 10,123 USD-LIBOR) 3.50% 30 year Fannie Mae pools 573,139 — 1/12/44 3.50% (1 month Synthetic TRS Index 3,363 USD-LIBOR) 3.50% 30 year Fannie Mae pools 283,940 — 1/12/44 3.50% (1 month Synthetic TRS Index 1,666 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,210,921 — 1/12/43 3.50% (1 month Synthetic TRS Index 6,537 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,180,789 — 1/12/43 3.50% (1 month Synthetic TRS Index 6,375 USD-LIBOR) 3.50% 30 year Fannie Mae pools 5,650 — 1/12/43 3.50% (1 month Synthetic TRS Index 31 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,816,108 — 1/12/45 4.00% (1 month Synthetic TRS Index 19,033 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,497,977 — 1/12/45 4.00% (1 month Synthetic TRS Index 10,124 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,478,216 — 1/12/45 3.50% (1 month Synthetic TRS Index 9,142 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,864,399 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (12,596) USD-LIBOR 4.00% 30 year Fannie Mae pools 58 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG $659,947 $— 1/12/34 (5.00%) 1 month Synthetic TRS Index $(3,256) USD-LIBOR 5.00% 30 year Fannie Mae pools units 326,249 — 8/8/16 (3 month USD- DB Custom PT Long 2,150,857 LIBOR-BBA plus 12 PR Index 0.31%) units 326,407 — 8/8/16 3 month USD- DB Custom PT Short (4,337,741) LIBOR-BBA minus 12 PR Index 0.45% Goldman Sachs International $704,091 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,251 USD-LIBOR) 6.50% 30 year Fannie Mae pools 543,224 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,509 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,734,830 — 1/12/39 6.00% (1 month Synthetic TRS Index 8,925 USD-LIBOR) 6.00% 30 year Fannie Mae pools 956,442 — 1/12/38 6.50% (1 month Synthetic TRS Index 4,417 USD-LIBOR) 6.50% 30 year Fannie Mae pools 767,039 — 1/12/41 5.00% (1 month Synthetic MBX Index 269 USD-LIBOR) 5.00% 30 year Fannie Mae pools 689,182 — 1/12/42 4.00% (1 month Synthetic TRS Index 4,440 USD-LIBOR) 4.00% 30 year Fannie Mae pools 689,182 — 1/12/42 4.00% (1 month Synthetic TRS Index 4,440 USD-LIBOR) 4.00% 30 year Fannie Mae pools 796,787 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,518) USD-LIBOR 6.50% 30 year Fannie Mae pools 299,305 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (946) USD-LIBOR 6.50% 30 year Fannie Mae pools 659,947 — 1/12/34 5.00% (1 month Synthetic TRS Index 3,256 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,723 — 1/12/40 4.00% (1 month Synthetic TRS Index 10 USD-LIBOR) 4.00% 30 year Fannie Mae pools 672,810 — 1/12/39 6.00% (1 month Synthetic TRS Index 3,461 USD-LIBOR) 6.00% 30 year Fannie Mae pools Absolute Return 500 Fund 59 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,091,463 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(3,450) USD-LIBOR 6.50% 30 year Fannie Mae pools 51,198 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (162) USD-LIBOR 6.50% 30 year Fannie Mae pools 136,509 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (431) USD-LIBOR 6.50% 30 year Fannie Mae pools 28,602 — 1/12/38 6.50% (1 month Synthetic TRS Index 132 USD-LIBOR) 6.50% 30 year Fannie Mae pools 771,657 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,563 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,653,793 — 1/12/42 4.00% (1 month Synthetic TRS Index 10,655 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,068,455 — 1/12/42 4.00% (1 month Synthetic TRS Index 6,884 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,257,060 — 1/12/39 6.00% (1 month Synthetic TRS Index 6,467 USD-LIBOR) 6.00% 30 year Fannie Mae pools 719,405 — 1/12/41 4.50% (1 month Synthetic TRS Index 4,263 USD-LIBOR) 4.50% 30 year Fannie Mae pools 48,589 — 1/12/41 4.00% (1 month Synthetic TRS Index 328 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,287,883 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (6,559) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,158,296 — 1/12/44 3.50% (1 month Synthetic TRS Index 6,796 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,486,875 — 1/12/45 4.00% (1 month Synthetic TRS Index 10,049 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,542,371 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (8,327) USD-LIBOR 3.50% 30 year Fannie Mae pools baskets 1,523,335 — 12/15/20 (1 month USD- A basket 231,920 LIBOR-BBA plus (GSCBPUR1) of 0.30%) common stocks 60 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. units 638,395 $— 12/15/20 (0.45%) Goldman Sachs $269,291 Volatility Carry US Scaled 3x Excess Return Strategy units 10,339 — 12/12/16 1 month USD- MSCI Emerging 27,159 LIBOR-BBA minus Markets TR Net USD 0.17% JPMorgan Chase Bank N.A. $631,013 — 1/12/41 4.00% (1 month Synthetic TRS Index 4,263 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,272,739 — 1/12/41 4.00% (1 month Synthetic TRS Index 15,355 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,379,797 — 1/12/41 4.00% (1 month Synthetic TRS Index 9,322 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,288,173 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (6,560) USD-LIBOR 5.00% 30 year Fannie Mae pools baskets 1,461,175 — 3/24/17 3 month USD- A basket (3,956,779) LIBOR-BBA minus (JPCMPTSH) of 0.44% common stocks UBS AG units 202,766 — 8/19/16 1 month USD- MSCI Emerging 1,073,968 LIBOR-BBA minus Markets TR Net USD 0.25% Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $4,580 $67,000 5/11/63 300 bp $727 Index CMBX NA BBB– BBB–/P 8,798 146,000 5/11/63 300 bp 403 Index CMBX NA BBB– BBB–/P 18,088 293,000 5/11/63 300 bp 1,241 Index CMBX NA BBB– BBB–/P 17,271 303,000 5/11/63 300 bp (152) Index Absolute Return 500 Fund 61 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC CMBX NA BBB– BBB–/P $26,163 $236,000 5/11/63 300 bp $12,593 Index CMBX NA BBB– BBB–/P 7,830 1,393,000 1/17/47 300 bp (106,117) Index Credit Suisse International CMBX NA BB Index — (57,682) 3,268,000 5/11/63 (500 bp) 239,924 CMBX NA BBB– BBB–/P 190,403 5,551,000 1/17/47 300 bp (263,669) Index CMBX NA BBB– BBB–/P 794,907 22,334,000 1/17/47 300 bp (1,032,014) Index CMBX NA BBB– BBB–/P 1,833,487 24,543,000 1/17/47 300 bp (174,054) Index Goldman Sachs International CMBX NA BBB– BBB–/P 1,445 338,000 1/17/47 300 bp (26,204) Index CMBX NA BBB– BBB–/P 1,205 338,000 1/17/47 300 bp (26,443) Index CMBX NA BBB– BBB–/P 1,205 338,000 1/17/47 300 bp (26,443) Index CMBX NA BBB– BBB–/P 1,570 440,000 1/17/47 300 bp (34,422) Index CMBX NA BBB– BBB–/P 1,577 442,000 1/17/47 300 bp (34,579) Index CMBX NA BBB– BBB–/P 3,573 459,000 1/17/47 300 bp (33,973) Index CMBX NA BBB– BBB–/P 4,720 474,000 1/17/47 300 bp (34,053) Index CMBX NA BBB– BBB–/P 3,040 775,000 1/17/47 300 bp (60,355) Index CMBX NA BBB– BBB–/P 31,577 1,171,000 1/17/47 300 bp (64,211) Index CMBX NA BBB– BBB–/P 1,985 1,838,000 1/17/47 300 bp (148,363) Index CMBX NA BBB– BBB–/P 24,994 2,949,000 1/17/47 300 bp (216,235) Index CMBX NA BB Index — (10,683) 1,249,000 5/11/63 (500 bp) 103,059 CMBX NA BB Index — (2,004) 189,000 5/11/63 (500 bp) 15,207 CMBX NA BB Index — (1,239) 129,000 5/11/63 (500 bp) 10,509 CMBX NA BB Index — 2,216 98,000 5/11/63 (500 bp) 11,140 CMBX NA BB Index — 687 67,000 5/11/63 (500 bp) 6,788 CMBX NA BB Index — 1,060 63,000 5/11/63 (500 bp) 6,798 CMBX NA BB Index — 70 58,000 5/11/63 (500 bp) 5,352 CMBX NA BB Index — (325) 163,000 1/17/47 (500 bp) 22,881 62 Absolute Return 500 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB– — $(768) $9,000 5/11/63 (300 bp) $(250) Index CMBX NA BBB– BBB–/P 6,998 332,000 1/17/47 300 bp (20,159) Index CMBX NA BBB– BBB–/P 14,543 337,000 1/17/47 300 bp (13,024) Index CMBX NA BBB– BBB–/P 13,566 337,000 1/17/47 300 bp (14,001) Index CMBX NA BBB– BBB–/P 13,566 337,000 1/17/47 300 bp (14,001) Index CMBX NA BBB– BBB–/P 14,258 343,000 1/17/47 300 bp (13,799) Index CMBX NA BBB– BBB–/P 14,817 489,000 1/17/47 300 bp (25,183) Index CMBX NA BBB– BBB–/P 94,737 683,000 1/17/47 300 bp 38,868 Index CMBX NA BBB– BBB–/P 147,657 1,112,000 1/17/47 300 bp 56,695 Index CMBX NA BBB– BBB–/P 67,881 1,643,000 1/17/47 300 bp (66,516) Index CMBX NA BBB– BBB–/P 13,066 1,697,000 1/17/47 300 bp (125,749) Index CMBX NA BBB– BBB–/P 17,722 2,301,000 1/17/47 300 bp (170,500) Index JPMorgan Securities LLC CMBX NA BBB– — (3,562) 662,000 5/11/63 (300 bp) 34,503 Index CMBX NA BBB– — (21,223) 333,000 5/11/63 (300 bp) (2,076) Index CMBX NA BBB– — (1,054) 41,000 5/11/63 (300 bp) 1,304 Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2016. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Absolute Return 500 Fund 63 CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 26 — $3,180,127 $128,944,000 6/20/21 (500 bp) $(912,609) Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2016. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $5,967,719 $5,122,178 $—­ Capital goods 17,101,843 160,304 —­ Communication services 19,266,030 6,333,380 —­ Consumer cyclicals 31,849,795 5,289,986 —­ Consumer staples 25,852,809 4,126,760 —­ Energy 13,033,879 2,888,251 —­ Financials 34,798,134 24,458,853 —­ Health care 25,637,312 1,602,098 —­ Technology 31,073,395 10,430,444 —­ Transportation 4,033,496 4,457,272 —­ Utilities and power 7,828,939 4,270,812 —­ Total common stocks —­ 64 Absolute Return 500 Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $—­ $4,771,000 Commodity linked notes —­ 62,058,673 —­ Corporate bonds and notes —­ 62,212,482 —­ Foreign government and agency bonds and notes —­ 13,142,224 —­ Investment companies 57,218,264 —­ —­ Mortgage-backed securities —­ 108,418,022 17,403,429 Purchased options outstanding —­ 3,157,317 —­ Purchased swap options outstanding —­ 274,876 —­ Senior loans —­ 67,472,171 —­ U.S. government and agency mortgage obligations —­ 152,067,742 —­ Warrants —­ 11,600,329 —­ Short-term investments 395,886,790 93,684,844 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(1,968,585) $—­ Futures contracts 2,271,410 —­ —­ Written options outstanding —­ (143,401) —­ Written swap options outstanding —­ (918,377) —­ Forward premium swap option contracts —­ (20,405) —­ TBA sale commitments —­ (8,525,078) —­ Interest rate swap contracts —­ 2,354,769 —­ Total return swap contracts —­ (15,231,471) —­ Credit default contracts —­ (9,574,011) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Absolute Return 500 Fund 65 The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ transfers transfers Balance Investments as of discounts/ gain/ (deprecia- Cost of Proceeds into out of as of in securities: 10/31/15 premiums (loss) tion) # purchases from sales Level 3† Level 3† 4/30/16 Asset- backed securities $4,811,000 $—­ $—­ $—­ $1,873,000 $(1,913,000) $—­ $—­ $4,771,000 Mortgage- backed securities $9,382,700 (835,453) 2,880 252,884 5,676,671 (229,061) 3,415,425 (262,617) $17,403,429 Totals † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $283,261 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. 66 Absolute Return 500 Fund Statement of assets and liabilities 4/30/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $930,417,787) $939,195,062 Affiliated issuers (identified cost $395,756,790) (Notes 1 and 5) 395,756,790 Cash 916,687 Foreign currency (cost $27,879) (Note 1) 27,879 Dividends, interest and other receivables 3,983,166 Receivable for shares of the fund sold 6,517,157 Receivable for investments sold 31,787,975 Receivable for sales of delayed delivery securities (Note 1) 8,511,187 Receivable for variation margin (Note 1) 1,143,586 Unrealized appreciation on forward premium swap option contracts (Note 1) 62,384 Unrealized appreciation on forward currency contracts (Note 1) 3,167,128 Unrealized appreciation on OTC swap contracts (Note 1) 7,547,036 Premium paid on OTC swap contracts (Note 1) 98,540 Prepaid assets 69,494 Total assets LIABILITIES Payable for investments purchased 33,785,739 Payable for purchases of delayed delivery securities (Note 1) 151,967,585 Payable for shares of the fund repurchased 3,117,590 Payable for compensation of Manager (Note 2) 477,987 Payable for custodian fees (Note 2) 100,352 Payable for investor servicing fees (Note 2) 244,259 Payable for Trustee compensation and expenses (Note 2) 104,359 Payable for administrative services (Note 2) 4,257 Payable for distribution fees (Note 2) 278,713 Payable for variation margin (Note 1) 954,000 Unrealized depreciation on OTC swap contracts (Note 1) 24,957,060 Premium received on OTC swap contracts (Note 1) 3,401,262 Unrealized depreciation on forward currency contracts (Note 1) 5,135,713 Unrealized depreciation on forward premium swap option contracts (Note 1) 82,789 Written options outstanding, at value (premiums $1,714,687) (Notes 1 and 3) 1,061,778 TBA sale commitments, at value (proceeds receivable $8,501,563 ) (Note 1) 8,525,078 Collateral on certain derivative contracts, at value (Note 1) 130,000 Other accrued expenses 197,194 Total liabilities Net assets (Continued on next page) Absolute Return 500 Fund 67 Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,205,008,890 Distributions in excess of net investment income (Note 1) (7,503,938) Accumulated net investment loss on investments and foreign currency transactions (Note 1) (25,989,408) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (7,257,188) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($366,757,195 divided by 34,725,859 shares) $10.56 Offering price per class A share (100/94.25 of $10.56)* $11.20 Net asset value and offering price per class B share ($31,225,533 divided by 2,988,263 shares)** $10.45 Net asset value and offering price per class C share ($207,051,177 divided by 19,880,047 shares)** $10.42 Net asset value and redemption price per class M share ($9,706,919 divided by 927,288 shares) $10.47 Offering price per class M share (100/96.50 of $10.47)* $10.85 Net asset value, offering price and redemption price per class R share ($1,186,467 divided by 109,842 shares) $10.80 Net asset value, offering price and redemption price per class R6 share ($6,629,889 divided by 624,251 shares) $10.62 Net asset value, offering price and redemption price per class Y share ($541,701,176 divided by 51,124,239 shares) $10.60 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 68 Absolute Return 500 Fund Statement of operations Six months ended 4/30/16 (Unaudited) INVESTMENT INCOME Interest (including interest income of $642,906 from investments in affiliated issuers) (Note 5) $8,814,194 Dividends (net of foreign tax of $136,564) 5,226,265 Total investment income EXPENSES Compensation of Manager (Note 2) 3,582,490 Investor servicing fees (Note 2) 765,724 Custodian fees (Note 2) 120,584 Trustee compensation and expenses (Note 2) 39,732 Distribution fees (Note 2) 1,716,761 Administrative services (Note 2) 19,490 Other 316,699 Fees waived and reimbursed by Manager (Note 2) (226,289) Total expenses Expense reduction (Note 2) (15,528) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (32,724,995) Net increase from payments by affiliates (Note 2) 1,878 Net realized gain on swap contracts (Note 1) 10,057,492 Net realized loss on futures contracts (Note 1) (5,760,112) Net realized loss on foreign currency transactions (Note 1) (1,832,070) Net realized gain on written options (Notes 1 and 3) 416,373 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (2,296,819) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (13,478,681) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 69 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 4/30/16* Year ended 10/31/15 Operations: Net investment income $7,720,796 $9,651,942 Net realized gain (loss) on investments and foreign currency transactions (29,841,434) 60,864,771 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (15,775,500) (42,087,411) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (18,215,339) (3,087,169) Class B (1,259,284) (63,253) Class C (8,372,759) (396,314) Class M (406,887) (32,520) Class R (10,789) (46,438) Class R5 (532) (133) Class R6 (315,509) (56,130) Class Y (23,137,629) (3,514,058) From net realized long-term gain on investments Class A (3,678,309) (14,830,350) Class B (308,937) (1,566,157) Class C (1,985,501) (8,201,897) Class M (89,754) (314,962) Class R (8,209) (282,407) Class R5 (102) (480) Class R6 (59,584) (195,708) Class Y (4,425,229) (12,839,905) Increase from capital share transactions (Note 4) 134,266,353 269,429,535 Total increase in net assets NET ASSETS Beginning of period 1,130,162,494 877,731,538 End of period (including distributions in excess of net investment income of $7,503,938 and undistributed net investment income of $36,493,994, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 70 Absolute Return 500 Fund This page left blank intentionally. Absolute Return 500 Fund 71 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c,d (%) d (%) Class A­ April 30, 2016** $11.55­ .07­ (.43) (.52) (.11) $10.56­ * $366,757­ .52* .69* 227* e October 31, 2015­ 11.81­ .13­ .24­ .37­ (.11) (.52) 11.55­ 3.25­ 399,301­ 1.11­ 1.09­ 510 ­ e October 31, 2014­ 11.54­ .15­ .29­ .44­ (.17) —­ 11.81­ 3.88­ 345,053­ 1.10­ 1.32­ 309­ e October 31, 2013­ 11.33­ .20­ .08­ .28­ (.07) —­ 11.54­ 2.49­ 378,440­ 1.11­ 1.72­ 189 f October 31, 2012­ 10.89­ .18­ .59­ .77­ (.33) —­ 11.33­ 7.25­ 376,219­ 1.14­ 1.67­ 150 f October 31, 2011­ 10.93­ .29­ (.05) .24­ (.23) (.05) 10.89­ 2.21­ 411,424­ 1.16­ 2.68­ 144 f Class B­ April 30, 2016** $11.38­ .03­ (.42) (.43) (.11) $10.45­ * $31,226­ .90* .32* 227* e October 31, 2015­ 11.64­ .04­ .24­ .28­ (.02) (.52) 11.38­ 2.49­ 33,624­ 1.86­ .33­ 510­ e October 31, 2014­ 11.38­ .07­ .28­ .35­ (.09) —­ 11.64­ 3.08­ 35,171­ 1.85­ .57­ 309 ­ e October 31, 2013­ 11.18­ .11­ .09­ .20­ —­ —­ —­ 11.38­ 1.79­ 37,351­ 1.86­ .97­ 189 f October 31, 2012­ 10.75­ .10­ .58­ .68­ (.25) —­ 11.18­ 6.47­ 37,009­ 1.89­ .91­ 150 f October 31, 2011­ 10.81­ .21­ (.05) .16­ (.17) (.05) 10.75­ 1.44­ 33,914­ 1.91­ 1.94­ 144 f Class C­ April 30, 2016** $11.36­ .03­ (.42) (.44) (.11) $10.42­ * $207,051­ .90* .32* 227* e October 31, 2015­ 11.62­ .04­ .25­ .29­ (.03) (.52) 11.36­ 2.53­ 211,594­ 1.86­ .33­ 510 ­ e October 31, 2014­ 11.36­ .07­ .28­ .35­ (.09) —­ 11.62­ 3.08­ 183,688­ 1.85­ .57­ 309 ­ e October 31, 2013­ 11.17­ .11­ .08­ .19­ —­ —­ —­ 11.36­ 1.70­ 185,562­ 1.86­ .97­ 189 f October 31, 2012­ 10.74­ .10­ .58­ .68­ (.25) —­ 11.17­ 6.52­ 185,116­ 1.89­ .91­ 150 f October 31, 2011­ 10.80­ .21­ (.05) .16­ (.17) (.05) 10.74­ 1.45­ 184,129­ 1.91­ 1.91­ 144 f Class M­ April 30, 2016** $11.44­ .05­ (.43) (.48) (.11) $10.47­ * $9,707­ .77* .44* 227* e October 31, 2015­ 11.70­ .07­ .24­ .31­ (.05) (.52) 11.44­ 2.78­ 9,246­ 1.61­ .58­ 510 ­ e October 31, 2014­ 11.43­ .09­ .29­ .38­ (.11) —­ 11.70­ 3.37­ 7,096­ 1.60­ .81­ 309 ­ e October 31, 2013­ 11.23­ .14­ .08­ .22­ (.02) —­ 11.43­ 1.95­ 7,029­ 1.61­ 1.22­ 189 f October 31, 2012­ 10.80­ .13­ .58­ .71­ (.28) —­ 11.23­ 6.72­ 7,554­ 1.64­ 1.16­ 150 f October 31, 2011­ 10.84­ .24­ (.05) .19­ (.18) (.05) 10.80­ 1.75­ 7,650­ 1.66­ 2.18­ 144 f Class R­ April 30, 2016** $11.42­ .05­ (.42) (.14) (.11) $10.80­ * $1,186­ .65* .49* 227* e October 31, 2015­ 11.68­ .09­ .26­ .35­ (.09) (.52) 11.42­ 3.07­ 591­ 1.36­ .82­ 510 ­ e October 31, 2014­ 11.47­ .12­ .28­ .40­ (.19) —­ 11.68­ 3.52­ 6,271­ 1.35­ 1.06­ 309­ e October 31, 2013­ 11.26­ .16­ .10­ .26­ (.05) —­ 11.47­ 2.30­ 4,058­ 1.36­ 1.44­ 189 f October 31, 2012­ 10.83­ .15­ .58­ .73­ (.30) —­ 11.26­ 6.96­ 1,812­ 1.39­ 1.40­ 150 f October 31, 2011­ 10.88­ .26­ (.05) .21­ (.21) (.05) 10.83­ 1.95­ 1,432­ 1.41­ 2.41­ 144 f Class R5­ April 30, 2016**# $11.63­ .05­ (.40) (.55) (.11) $10.62­ * $11­ .20* .49* 227* e October 31, 2015­ 11.89­ .16­ .25­ .41­ (.15) (.52) 11.63­ 3.54­ 11­ .86­ 1.33­ 510­ e October 31, 2014­ 11.62­ .19­ .28­ .47­ (.20) —­ 11.89­ 4.12­ 11­ .84­ 1.59­ 309 ­ e October 31, 2013­ 11.38­ .23­ .09­ .32­ (.08) —­ 11.62­ 2.84­ 10­ .86­ 1.97­ 189 f October 31, 2012† 11.16­ .07­ .15­ .22­ —­ —­ —­ 11.38­ * 10­ .29* .60* 150 f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 72 Absolute Return 500 Fund Absolute Return 500 Fund 73 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c,d (%) d (%) Class R6­ April 30, 2016** $11.63­ .09­ (.43) (.56) (.11) $10.62­ * $6,630­ .36* .86* 227* e October 31, 2015­ 11.89­ .16­ .25­ .41­ (.15) (.52) 11.63­ 3.59­ 6,766­ .80­ 1.41­ 510­ e October 31, 2014­ 11.62­ .19­ .29­ .48­ (.21) —­ 11.89­ 4.23­ 4,288­ .79­ 1.63­ 309­ e October 31, 2013­ 11.38­ .21­ g .12­ .33­ (.09) —­ 11.62­ 2.88­ 4,411­ .80­ 1.80­ g 189 f October 31, 2012† 11.16­ .07­ .15­ .22­ —­ —­ —­ 11.38­ * 10­ .28* .62* 150 f Class Y­ April 30, 2016** $11.60­ .09­ (.43) (.55) (.11) $10.60­ * $541,701­ .40* .81* 227* e October 31, 2015­ 11.86­ .16­ .24­ .40­ (.14) (.52) 11.60­ 3.54­ 469,028­ .86­ 1.34­ 510­ e October 31, 2014­ 11.60­ .18­ .29­ .47­ (.21) —­ 11.86­ 4.07­ 296,153­ .85­ 1.55­ 309­ e October 31, 2013­ 11.38­ .23­ .09­ .32­ (.10) —­ 11.60­ 2.83­ 217,880­ .86­ 1.98­ 189 f October 31, 2012­ 10.94­ .21­ .58­ .79­ (.35) —­ 11.38­ 7.48­ 220,855­ .89­ 1.91­ 150 f October 31, 2011­ 10.97­ .32­ (.05) .27­ (.25) (.05) 10.94­ 2.49­ 189,594­ .91­ 2.93­ 144 f * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. # Effective February 1, 2016, the fund has liquidated its class R5 shares. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 4/30/16 10/31/15 10/31/14 10/31/13 10/31/12 10/31/11 Class A 0.02% 0.02% 0.02% 0.02% 0.09% 0.12% Class B 0.02 0.02 0.02 0.02 0.09 0.12 Class C 0.02 0.02 0.02 0.02 0.09 0.12 Class M 0.02 0.02 0.02 0.02 0.09 0.12 Class R 0.02 0.02 0.02 0.02 0.09 0.12 Class R5 0.01 0.01 — 0.03 0.02 — Class R6 0.02 — Class Y 0.02 0.02 0.02 0.02 0.09 0.12 e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % October 31, 2013 415% October 31, 2012 454 October 31, 2011 341 g The net investment income ratio and per share amount shown for the period ending April 30, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. The accompanying notes are an integral part of these financial statements. 74 Absolute Return 500 Fund Absolute Return 500 Fund 75 Notes to financial statements 4/30/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2015 through April 30, 2016. Putnam Absolute Return 500 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; below-investment-grade securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts (REITs). The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. Effective February 1, 2016, the fund has liquidated its classR5 shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. 76 Absolute Return 500 Fund Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Absolute Return 500 Fund 77 Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move 78 Absolute Return 500 Fund unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. Absolute Return 500 Fund 79 The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection 80 Absolute Return 500 Fund seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,266,547 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting Absolute Return 500 Fund 81 from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $21,204,448 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $21,048,888 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $1,327,419,260, resulting in gross unrealized appreciation and depreciation of $38,424,174 and $30,891,582, respectively, or net unrealized appreciation of $7,532,592. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 82 Absolute Return 500 Fund Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds, sponsored by Putnam Management (excluding net assets of funds that are invested in or invested in by other Putnam Funds to avoid double counting of those assets). Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the BofA Merrill Lynch U.S. Treasury Bill Index plus 5.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.20%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.360% of the fund’s average net assets before a decrease of $584,401 (0.050% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through February 28, 2017, to the extent that the total expenses of the fund (before any applicable performance-based upward or downward adjustments to the fund’s management fee and excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investor servicing fees, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.77% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $226,289 as a result of this limit. Putnam Management has also contractually agreed, through February 28, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly Absolute Return 500 Fund 83 sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Putnam Management has agreed to reimburse the fund $1,878 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. Effective February 1, 2016, the fund has liquidated its classR5 shares. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $256,179 ClassR5 3 ClassB 21,385 ClassR6 1,648 ClassC 138,254 ClassY 341,029 ClassM 6,579 Total ClassR 647 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,204 under the expense offset arrangements and by $13,324 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $856, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 84 Absolute Return 500 Fund 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $480,122 ClassM 36,982 ClassB 160,400 ClassR 2,424 ClassC 1,036,833 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $65,594 and $2,453 from the sale of classA and classM shares, respectively, and received $8,360 and $5,405 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $50 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,876,697,175 $1,883,980,539 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $207,363,275 $1,528,440 $8,691,073 $240,470 Options opened 288,837,100 1,847,320 65,939,836 2,409,203 Options exercised (13,312,200) (105,391) — — Options expired (173,520,675) (312,500) (4,017,062) (1,598,179) Options closed (192,985,500) (1,522,270) (40,168,877) (772,406) Written options outstanding at the end of the reporting period $116,382,000 $1,435,599 $30,444,970 $279,088 Absolute Return 500 Fund 85 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/16 Year ended 10/31/15 ClassA Shares Amount Shares Amount Shares sold 8,043,635 $86,718,193 12,570,592 $144,943,375 Shares issued in connection with reinvestment of distributions 1,917,809 20,443,842 1,471,688 16,688,940 9,961,444 107,162,035 14,042,280 161,632,315 Shares repurchased (9,796,575) (104,635,692) (8,703,999) (100,636,511) Net increase Six months ended 4/30/16 Year ended 10/31/15 ClassB Shares Amount Shares Amount Shares sold 171,820 $1,830,394 244,936 $2,795,825 Shares issued in connection with reinvestment of distributions 140,037 1,481,587 136,386 1,534,338 311,857 3,311,981 381,322 4,330,163 Shares repurchased (277,136) (2,940,737) (449,199) (5,128,730) Net increase (decrease) Six months ended 4/30/16 Year ended 10/31/15 ClassC Shares Amount Shares Amount Shares sold 2,716,305 $28,958,485 5,483,523 $62,387,590 Shares issued in connection with reinvestment of distributions 910,667 9,598,433 697,593 7,833,969 3,626,972 38,556,918 6,181,116 70,221,559 Shares repurchased (2,366,252) (25,071,019) (3,362,970) (38,352,078) Net increase Six months ended 4/30/16 Year ended 10/31/15 ClassM Shares Amount Shares Amount Shares sold 222,387 $2,408,995 238,446 $2,726,625 Shares issued in connection with reinvestment of distributions 46,698 494,527 30,733 346,671 269,085 2,903,522 269,179 3,073,296 Shares repurchased (150,069) (1,597,877) (67,498) (773,945) Net increase Six months ended 4/30/16 Year ended 10/31/15 ClassR Shares Amount Shares Amount Shares sold 56,754 $625,480 189,917 $2,171,478 Shares issued in connection with reinvestment of distributions 1,642 17,933 29,257 328,844 58,396 643,413 219,174 2,500,322 Shares repurchased (248) (2,690) (704,187) (7,984,337) Net increase (decrease) 86 Absolute Return 500 Fund Six months ended 4/30/16* Year ended 10/31/15 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 59 634 54 613 59 634 54 613 Shares repurchased (1,031) (10,952) — — Net increase (decrease) 54 Six months ended 4/30/16 Year ended 10/31/15 ClassR6 Shares Amount Shares Amount Shares sold 75,652 $807,573 277,207 $3,227,787 Shares issued in connection with reinvestment of distributions 35,023 375,093 22,110 251,838 110,675 1,182,666 299,317 3,479,625 Shares repurchased (68,118) (742,882) (78,305) (912,262) Net increase Six months ended 4/30/16 Year ended 10/31/15 ClassY Shares Amount Shares Amount Shares sold 25,470,004 $275,182,890 28,341,612 $327,498,448 Shares issued in connection with reinvestment of distributions 2,170,251 23,199,982 1,071,840 12,186,823 27,640,255 298,382,872 29,413,452 339,685,271 Shares repurchased (16,933,690) (182,875,839) (13,962,042) (161,705,766) Net increase * Effective February 1, 2016, the fund has liquidated its classR5 shares. At the close of the reporting period, Putnam Investments, LLC owned 1,034 classR6 shares of the fund (0.2% of classR6 shares outstanding), valued at $10,981. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $110,035,724 $154,643,545 $101,153,433 $191,473 $163,525,836 Putnam Short Term Investment Fund* 223,132,504 128,475,826 119,377,376 451,433 232,230,954 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Absolute Return 500 Fund 87 Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $1,100,000 Purchased TBA commitment option contracts (contract amount) $11,300,000 Purchased swap option contracts (contract amount) $143,100,000 Written equity option contracts (contract amount) (Note 3) $690,000 Written TBA commitment option contracts (contract amount) (Note 3) $22,600,000 Written swap option contracts (contract amount) (Note 3) $142,200,000 Futures contracts (number of contracts) 2,000 Forward currency contracts (contract amount) $276,900,000 Centrally cleared interest rate swap contracts (notional) $1,459,100,000 OTC total return swap contracts (notional) $1,365,200,000 OTC credit default contracts (notional) $100,600,000 Centrally cleared credit default contracts (notional) $88,200,000 Warrants (number of warrants) 3,200,000 88 Absolute Return 500 Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Payables, Net assets — Unrealized Credit contracts Receivables $549,646 depreciation $10,123,657* Foreign exchange contracts Receivables 3,167,128 Payables 5,135,713 Investments, Payables, Receivables, Net Net assets — assets — Unrealized Unrealized Equity contracts appreciation 23,951,235* depreciation 22,218,741* Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 8,116,261* depreciation 6,503,708* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $ — $(2,874,357) $(2,874,357) Foreign exchange contracts — — — (1,757,474) — (1,757,474) Equity contracts (584,819) (2,784,129) (6,182,758) — 4,181,469 (5,370,237) Interest rate contracts — (428,211) 422,646 — 8,750,380 8,744,815 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(10,623,833) $(10,623,833) Foreign exchange contracts — — — (2,390,765) — (2,390,765) Equity contracts (113,441) 1,477,849 7,489,380 — (18,158,778) (9,304,990) Interest rate contracts — 116,903 (232,154) — 1,789,901 1,674,650 Total Absolute Return 500 Fund 89 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Citigroup Global Markets, Inc. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $739,951 $— $— $— $— $— $— $— $— $— $— $— $— $— $739,951 OTC Total return swap contracts* # 1,455,000 50,312 — 1,526,253 — 81,229 2,150,857 612,485 — 28,940 — 1,073,968 — 6,979,044 OTC Credit default contracts* # — 297,606 — 192,470 — — 59,570 — 549,646 Centrally cleared credit default contracts § — — 228,200 — 228,200 Futures contracts § — 175,435 — 175,435 Forward currency contracts # 270,357 494,473 — 383,967 — 242,636 90,392 487,863 29,234 347,485 — — 334,536 256,523 164,221 65,441 3,167,128 Forward premium swap option contracts # — 62,384 — 62,384 Purchased swap options** # 77,692 85,406 — 9 — 4,765 — 96,514 — 10,490 — 274,876 Purchased options** # — — — 1,751,745 — 1,405,572 — 3,157,317 Repurchase agreements** — 38,888,000 — 38,888,000 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 452,045 — 452,045 OTC Total return swap contracts* # 3,494,938 53,525 — 10,313,698 — 21,625 4,340,997 22,393 — 3,963,339 — 22,210,515 OTC Credit default contracts* # 46,518 127,517 — — — 4,288,534 — 1,568,352 — 6,030,921 Centrally cleared credit default contracts § — Futures contracts § — 501,955 — 501,955 Forward currency contracts # 534,638 439,552 — 456,731 — 388,784 229,318 501,085 10,601 790,076 — — 661,970 614,252 481,076 27,630 5,135,713 Forward premium swap option contracts # — 82,789 — 82,789 Written swap options # 93,027 97,813 — 18 — 7,668 — 109,755 — 610,096 — 918,377 Written options # 73,547 — — 26,494 — 43,360 — 143,401 Reverse repurchase agreements — Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(591,950) $— $— $(7,134,967) $38,888,000 $(3,849,540) $(2,039,730) $1,667,969 $— $(3,634,789) $59,570 $— $(179,970) $(281,958) $598,578 $— Net amount $(1,847,669) $(88,216) $516,106 $— $— $(230,835) $(289,336) $(2,480,222) $18,633 $— $— $(326,520) $(147,464) $(75,771) $158,535 $37,811 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 90 Absolute Return 500 Fund Absolute Return 500 Fund 91 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Investment Sub-Advisor George Putnam, III Janet C. Smith The Putnam Advisory Robert L. Reynolds Vice President, Company, LLC W. Thomas Stephens Principal Accounting Officer, One Post Office Square and Assistant Treasurer Boston, MA 02109 Officers Robert L. Reynolds Susan G. Malloy Marketing Services President Vice President and Putnam Retail Management Assistant Treasurer One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, James P. Pappas Principal Executive Officer, and Vice President Custodian Compliance Liaison State Street Bank Mark C. Trenchard and Trust Company Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Legal Counsel Principal Financial Officer Ropes & Gray LLP Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer 92 Absolute Return 500 Fund This report is for the information of shareholders of Putnam Absolute Return 500 Fund
